Exhibit 10.1

CONFIDENTIAL

MASTER SERVICES AGREEMENT

between

WASHINGTON GAS LIGHT COMPANY

and

FERGUSON ENTERPRISES, INC.

July 01, 2011

 

Confidential-WG /FEI Master Services Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Definitions; Construction of Terms

   2

2.

 

Scope of Products & Services

   2   2.1   

Products & Services

   2   2.2   

Additional Products and Services

   2      2.2.1   

Products and Services, Additions

   2      2.2.2   

New Affiliates

   2   2.3   

Order of Precedence

   2   2.4   

Products and Services Inclusive

   3   2.5   

Nonexclusive Agreement

   3   2.6   

Transition Plans

   3   2.7   

Provision of Products and Services

   4      2.7.1   

Service Locations

   4      2.7.2   

Safety and Physical Security Procedures

   5   2.8   

WG Corporate Policies

   5   2.9   

Services Procedure Manual

   5

3.

 

Integrated Supplier Commitments

   5   3.1   

Capital

   5   3.2   

Equipment and Transferred Assets

   5      3.2.1   

Integrated Supplier Equipment

   5      3.2.2   

Transferred Products and Equipment

   5   3.3   

Improvements

   6   3.4   

New Technology and Re-engineering

   6

4.

 

Products, Provision of

   6   4.1   

Product Conformance

   6   4.2   

Substitutions, Alternate Products, and Saving Share Agreement

   7   4.3   

Technical Support

   7   4.4   

Training and Education

   8   4.5   

Right to Material Testing

   8

5.

 

Term

   8   5.1   

Term of the Agreement

   8   5.2   

Term of Statements of Work; Renewals

   8

6.

 

Pricing

   8   6.1   

Prices for Products and Services

   8   6.2   

Price Adjustments

   8   6.3   

Incidental Expenses

   8   6.4   

Tax Obligations

   9

7.

 

Invoicing and Payment

   9   7.1   

Monthly Service Invoices

   9   7.2   

Product Invoices

   9

 

Confidential-WG /FEI Master Services Agreement

(i)



--------------------------------------------------------------------------------

  7.3   

Payment

   10   7.4   

Adjustments to Invoiced Amounts

   10   7.5   

Records and Audit

   10   7.6   

Disputed Charges

   10

8.

 

Software Systems and/or Application Acceptance

   11

9.

 

Performance Measurement for Support Services

   11   9.1   

Performance of Services

   11   9.2   

Modification of Service Levels

   11   9.3   

Measurement and Monitoring Tools for Service Levels

   11   9.4   

Root Cause Analysis

   11

10.

 

Change Management Process

   11   10.1   

Changes

   11   10.2   

Mandatory Changes

   12

11.

 

Project and Relationship Management

   12   11.1   

Contract Governance

   12   11.2   

Failure to Act

   12   11.3   

Other Providers

   12

12.

 

Integrated Supplier Personnel and Subcontractors

   13   12.1   

Personnel

   13      12.1.1   

Qualified Personnel

   13      12.1.2   

Withdrawal/Replacement

   13      12.1.3   

Notification and Replacement

   13      12.1.4   

Compliance

   13      12.1.5   

Screening and Background Checks

   14   12.2   

No Third Party Beneficiaries

   16   12.3   

Transfer of WG Personnel

   17   12.4   

Integrated Supplier’s Use of Subcontractors and Third Party Suppliers

   17      12.4.1   

Subcontractors

   17      12.4.2   

Third Party Services

   18      12.4.3   

Integrated Supplier’s Responsibility for Subcontractors

   18

13.

 

Audit and Inspection Rights

   19

14.

 

Business Continuity and Disaster Recovery

   19   14.1   

Business Continuity Plan

   19   14.2   

Implementation of Business Continuity Plan

   19   14.3   

Testing of Business Continuity Plan

   19

15.

 

Confidentiality

   19   15.1   

Duty of Confidentiality

   19   15.2   

Exclusions to Confidential Information

   20   15.3   

Permitted Disclosures

   20

 

Confidential-WG /FEI Master Services Agreement

(ii)



--------------------------------------------------------------------------------

  15.4   

Confidentiality Agreements

   20   15.5   

Remedy

   20   15.6   

Attorney Client Privilege/Work Product

   20   15.7   

No Right or License

   21

16.

 

Data and Information Security

   21   16.1   

Safeguarding of WG Data

   21   16.2   

Provision of WG Data

   21   16.3   

Ownership and Use of WG Data

   21   16.4   

Data Retention

   22      16.4.1   

During Term

   22      16.4.2   

Post-Term

   22

17.

 

Intellectual Property

   22   17.1   

WG Intellectual Property

   22      17.1.1   

Trademarks and Service Marks

   22      17.1.2   

WG Intellectual Property

   23   17.2   

Access to Integrated Supplier’s Intellectual Property

   23   17.3   

No Other Licenses

   23   17.4   

Integrated Supplier and Third Party Intellectual Property

   23   17.5   

Residual Rights

   24

18.

 

Representations, Warranties and Covenants

   24   18.1   

Integrated Supplier Representations, Warranties and Covenants

   24      18.1.1   

Authorization

   24      18.1.2   

Professional Services

   25      18.1.3   

Products

   25      18.1.4   

Non-Infringement

   25      18.1.5   

No Unlawful or Unauthorized Actions

   25      18.1.6   

Viruses/Disabling Code

   25      18.1.7   

Continuing Warranties

   26   18.2   

WG Representations, Warranties and Covenants

   26      18.2.1   

Authorization

   26      18.2.2   

Non-Infringement

   26      18.2.3   

No Unauthorized Actions

   26      18.2.4   

Continuing Warranties

   27   18.3   

Disclaimer

   27   18.4   

Compliance with Laws

   27      18.4.1   

WG Compliance

   27      18.4.2   

Integrated Supplier Compliance

   28      18.4.3   

Material Impact on Changes of Law

   29      18.4.4   

Notification

   29      18.4.5   

Miscellaneous

   30

19.

 

Indemnification

   30   19.1   

Integrated Supplier’s Indemnity

   30      19.1.1   

General

   30

 

Confidential-WG /FEI Master Services Agreement

(iii)



--------------------------------------------------------------------------------

     19.1.2   

Intellectual Property

   31      19.1.3   

Limitations

   32      19.1.4   

Duty to Correct

   32      19.1.5   

Third Party Indemnities

   33   19.2   

WG’s Indemnity

   33      19.2.1   

Intellectual Property

   34      19.2.2   

Limitations

   34      19.2.3   

Third Party Indemnities

   34   19.3   

General Provisions and Procedures

   35      19.3.1   

Notice

   35      19.3.2   

Counsel

   35      19.3.3   

Settlement

   35      19.3.4   

Third Party Losses

   35   19.4   

Force Majeure

   35      19.4.1   

Force Majeure Events

   35      19.4.2   

Business Continuity Plan

   36   19.5   

Duty to Mitigate

   36

20.

 

Insurance

   36   20.1   

Integrated Supplier Insurance Coverage

   36      20.1.1   

Workers’ Compensation

   37      20.1.2   

Commercial General Liability

   37      20.1.3   

Automobile Liability

   37      20.1.4   

Crime Insurance

   37      20.1.5   

Excess Liability

   37   20.2   

Certificates

   37

21.

 

Dispute Resolution Process

   37   21.1   

Informal Dispute Resolution

   37   21.2   

Formal Proceedings

   38   21.3   

Equitable Relief

   38   21.4   

Choice of Law

   38   21.5   

Waiver of Jury Trial

   38

22.

 

Risk of Loss and Risk of Ownership

   38   22.1   

Risk of Loss

   38   22.2   

Risk of Ownership

   39

23.

 

Termination

   41   23.1   

Termination by WG in the First Year of the Agreement

   41      23.1.1   

Termination for Convenience

   41      23.1.2   

Termination for Cause

   42      23.1.3   

Change of Control of Integrated Supplier

   44      23.1.4   

Services to Former Affiliates; Termination for Change of Control of WG

   44      23.1.5   

Termination for Force Majeure

   44      23.1.6   

Cross-Termination

   45

 

Confidential-WG /FEI Master Services Agreement

(iv)



--------------------------------------------------------------------------------

     23.1.7   

Partial Termination

   45      23.1.8   

Extension of Termination Effective Date

   45   23.2   

Termination by Integrated Supplier in the First Year of the Agreement

   45      23.2.1   

Termination for WG’s Failure to Pay

   45   23.3   

Termination for Bankruptcy

   46   23.4   

Termination One Year After Successful Transition

   46   23.5   

Effect of Termination

   46   23.6   

Termination/Expiration Assistance

   47   23.7   

Equitable Remedies

   47   23.8   

Hiring Integrated Supplier’s Employees

   47

24.

 

Equal Opportunity / Affirmative Action

   47

25.

 

Supplier Diversity

   48

26.

 

General

   48   26.1   

Entire Agreement

   48   26.2   

Assignment

   48   26.3   

Notices

   49   26.4   

Third Party Notice

   49   26.5   

Expenses

   49   26.6   

Relationship of the Parties

   49   26.7   

Severability

   50   26.8   

Consents and Approval

   50   26.9   

Waiver of Default

   50   26.10   

Remedies Cumulative

   50   26.11   

Survival of License in Bankruptcy

   50   26.12   

Survival of Obligations

   50   26.13   

Media Releases

   51   26.14   

Third Party Beneficiaries

   51   26.15   

Compliance with Export/Import Control Laws

   51   26.16   

Compliance with Foreign Corrupt Practices Act

   52   26.17   

Solicitation

   52   26.18   

Further Assurances

   53   26.19   

Calculation of Days

   53   26.20   

Headings and Appendices; Construction

   53   26.21   

Counterparts

   53

 

Confidential-WG /FEI Master Services Agreement

(v)



--------------------------------------------------------------------------------

APPENDICES

 

Appendix 1

   WG Corporate Policies & Procedures

Appendix 2

   Form of Statement of Work

Appendix 3

   Taxes

Appendix 4

   Data Security Procedures

Appendix 5

   Audit Procedures

Appendix 6

   Definitions

Appendix 7

   Change Request Procedures

Appendix 8

   Governance

Appendix 9

   Disaster Recovery and Business Continuity

 

Confidential-WG /FEI Master Services Agreement

(vi)



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

This Master Services Agreement is made and entered into as of July 01, 2011 (the
“Execution Date”), by and between WASHINGTON GAS LIGHT COMPANY, a District of
Columbia and Virginia corporation (“WG”). and Ferguson Enterprises, Inc.
(“Integrated Supplier”).

WHEREAS, Integrated Supplier is a reputable, industry leading, third party
logistics and distributor Company;

WHEREAS, WG desires Integrated Supplier to provide, and Integrated Supplier
desires to provide, certain third party logistics and distribution services to
WG;

WHEREAS, Integrated Supplier desires to provide such products and services, for
a reasonable profit, in accordance with the terms of this Agreement;

WHEREAS, the Parties’ specific goals and objectives for the services are to:

 

  (i) establish a third-party managed, integrated supply chain solution that
provides value and is responsive to the demands of WG’s material needs, and to
changes in the industry and business environment, in technology and in methods
for providing products and services;

 

  (ii) leverage Integrated Supplier’s purchasing power, inventory management
processes, distribution services, and integration capabilities to enhance the
quality of the products and services required to be provided while identifying
opportunities for savings and maintaining and improving the quality of the
products and services as set forth in this Agreement;

 

  (iii) provide the products and services in a manner that is flexible, cost
effective and efficient, with predictable pricing and in full alignment with
business unit and regulatory requirements as set forth in this Agreement;

 

  (iv) provide for the orderly transfer of responsibility of certain functions
and processes from WG to Integrated Supplier; and

 

  (v) maintain and continuously enhance a strong internal controls environment

The foregoing recitals are intended to be a general introduction to this
Agreement and are not intended by either Party to be binding, expand the scope
of either Party’s obligations, or alter the terms and conditions of this
Agreement. However, if the terms and conditions of this Agreement do not address
a particular circumstance or are otherwise unclear or ambiguous, the recitals
set forth above shall assist in interpreting and construing such terms and
conditions but only to the extent the contract terms do not address a particular
circumstance or are otherwise unclear or ambiguous.

 

Confidential- WG/FEI Master Service Agreement-Page 1 of 54



--------------------------------------------------------------------------------

NOW, THEREFORE, Integrated Supplier agrees to provide such products and services
to WG, and WG agrees to purchase such products and services from Integrated
Supplier, on the terms and conditions set forth in this Agreement and in
consideration of the covenants and promises contained in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.

1. Definitions; Construction of Terras. Terms used herein with initial capital
letters shall have the respective meanings set forth in Appendix 6. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.

2. Scope of Products & Services.

2.1 Products & Services. Pursuant to the terms and conditions of this Agreement,
Integrated Supplier shall provide to WG the Products and Services, which will be
described in Statements of Work, the form of which is attached hereto as
Appendix 2. Products and Services may be modified from time to time during the
Term in accordance with the procedures for Changes set forth in Appendix 7.
Integrated Supplier shall not have the right to cease provision of the Products
and Services (in whole or in part) except as expressly provided in this
Agreement.

2.2 Additional Products and Services

2.2.1 Products and Services, Additions. If WG elects to procure products or
services similar to the Products and Services contemplated by this Agreement.
Integrated Supplier shall provide the New Products and Services in accordance
with this Agreement to the extent applicable and otherwise with pricing and
other terms no less favorable to WG than the pricing and other terms for the
Products and Services to similarly situated customers. Any New Product or
Service (including the Transition Plan related thereto, as applicable) shall be
set forth in a Change Order or in a new Statement of Work that is executed by
the Parties during the Term.

2.2.2 New Affiliates. If WG requests that Integrated Supplier provide some or
all of the Products or Services for a New Affiliate. Integrated Supplier will
provide such New Affiliate with the Product and Services. As part of its
obligation under this Section 2.2.2, Integrated Supplier shall propose a
transition plan and schedule for implementation of the Products and Services to
be provided to such New Affiliate (as applicable). The Integrated Supplier may
charge WG for the initial set-up. transition and implementation charges
allocable to such New Affiliate unless such Charges are specifically identified
in the applicable Statement of Work, and shall charge WG for the performance and
delivery of the Products and Services allocable to such New Affiliate, based on
a charging methodologies mutually approved by both parties for increases or
decreases in the Charges due to increases or reductions in the quantity of the
Products and Services used by WG.

2.3 Order of Precedence. The Parties contemplate that they may enter into
additional Statements of Work during the term of this Master Services Agreement.
The Parties intend that this Agreement govern the relationship of the Parties to
the extent practicable, with

 

Confidential- WG/FEI Master Service Agreement-Page 2 of 54



--------------------------------------------------------------------------------

Statements of Work intended to specify the particular Products and Services to
be provided. In case of ambiguity or conflict between the terms and conditions
of the body of this Master Services Agreement or an Appendix, on the one hand,
and a Statement of Work, on the other hand, the terms and conditions of the body
of this Master Services Agreement or the applicable Appendix shall control,
except to the extent the Parties wish to supersede a term or condition of the
body of this Master Services Agreement or an Appendix in connection with the
provision of a particular Service, in which case the applicable Statement of
Work shall expressly reference such term or condition. A subsequent Statement of
Work shall supersede any and all prior agreements or understandings in a prior
Statement of Work with respect to the Products and Services described therein.
In case of an ambiguity or conflict between the terms and conditions of the body
of this Master Services Agreement and an Appendix, the terms and conditions of
the body of this Master Services Agreement shall control, except to the extent
the Parties wish to supersede a term or condition of the body of this Master
Services Agreement in a particular Appendix, in which case the applicable
Appendix shall expressly reference such term or condition. For purposes of this
Section 2.3, the definitions in Appendix 6 shall be deemed to be a part of the
body of this Master Services Agreement.

2.4 Products and Services Inclusive. The Products and Services consist of the
tasks and functions set forth in the Statements of Work, the functions and
activities set forth in this Article 2.4 and, at no additional charge to WG, all
activities, tasks and responsibilities that are (i) customary for Integrated
Supplier to provide to Integrated Supplier’s other customers that are receiving
and paying for products and services of the same scope as the Products and
Services from Integrated Supplier’s central warehouse location, (ii) inherent or
necessary as part of the Services, or (iii) reasonably necessary for the proper
performance of the Services.

2.5 Nonexclusive Agreement. The intent of this agreement is to purchase all
Stock Materials on an exclusive basis from Integrated Supplier. Integrated
Supplier will be the preferred supplier for similar Non-Stock Materials that are
required for day to day or project requirements. To incentivize WG, Integrated
Supplier has offered a sliding scale based on overall project value. However, WG
may engage, and enter into relationships with, third party entities providing
any products and services, including any products and services the same as or
comparable to the Products and Services. Each Party acknowledges and agrees that
the execution of this Agreement is not a guarantee of (i) future work and
volumes or (ii) minimum payment (subject to such payment obligations set forth
in the applicable Statement of Work).

2.6 Transition Plans. Each Statement of Work shall include, if applicable, a
Transition Plan for Products and Services provided under such Statement of Work.
The Transition Plan for a Statement of Work shall include a transition approach
and transition project plan with, as and to the extent set forth in the
applicable Statement of Work and Transition Plan, specific responsibilities of
the Parties and, as applicable, Deliverables, Milestones, Acceptance Testing, as
well as Critical Milestones. Integrated Supplier shall, with input from WG
(i) develop and present each specific Transition Plan to WG for its approval or
amendment, (ii) manage the mutually agreed upon Transition Plan, (iii) develop
and present an Acceptance Test Plan for the Transition Plan to WG for its
approval or amendment, and (iv) execute the Transition Plan and the Acceptance
Test Plan. WG may terminate the applicable Statement of Work, in whole or in
part, for cause, pursuant to Section 23.1.2(iv) and if specified explicitly
within that Statement of Work, if Integrated Supplier fails to complete the
transition as specified in the Transition Plan.

 

Confidential- WG/FEI Master Service Agreement-Page 3 of 54



--------------------------------------------------------------------------------

2.7 Provision of Products and Services.

2.7.1 Service Locations. To the extent applicable, each specific Statement of
Work shall identify the WG Locations that shall receive the Products and
Services under such Statement of Work. Integrated Supplier shall be entitled,
subject to compliance with all Laws Applicable to Integrated Supplier. Generally
Applicable Laws as they apply to Integrated Supplier, and WG Compliance
Directives, as provided in Section 18.4, to transfer Products and Services and
related obligations to Integrated Supplier’s Service Location as set forth in
this Section 2.7.1.

(A) Transition Plan. With prior approval from WG, Integrated Supplier shall be
permitted to transfer Services as expressly set forth in the Transition Plan for
each Service.

(B) General Principles.

(1) Integrated Supplier must notify WG at least ninety (90) days in advance of
any transfer, except as provided in (A) above.

(2) Integrated Supplier shall, prior to such transfer, promptly provide WG with
all information reasonably requested by WG to evaluate Integrated Supplier’s
Service Location and allow WG to conduct due diligence with respect to
Integrated Supplier’s Service Location, including a site visit.

(3) Integrated Supplier shall have the burden of proving to WG that Integrated
Supplier will, after such transfer, be able to fulfill all of its obligations as
provided in this Agreement.

(4) If WG believes Integrated Supplier has not met its burden of proof, then
Integrated Supplier may pursue resolution through the Dispute Resolution
Process.

(5) If WG agrees that Integrated Supplier will, after such transfer, be able to
fulfill all of its obligations as provided in this Agreement or as a result of
the Dispute Resolution Process it has been determined that Integrated Supplier
has met its burden of proof, and WG agrees to such transfer, then Integrated
Supplier may so transfer and Integrated Supplier will be responsible for all
costs associated with such transfer.

(C) Integrated Supplier Responsibility. Notwithstanding WG’s approval of the
transfer of Services from an Integrated Supplier Service Location to another
Integrated Supplier Service Location. Integrated Supplier shall remain liable
and responsible for the performance of all Services by it and all of its
Affiliates hereunder. Integrated Supplier shall be responsible for any expenses
and price increases (including additional Taxes) resulting from any transfer
from one integrated Supplier Service Location to another Integrated Supplier
Service Location; provided, however, that WG shall be responsible

 

Confidential- WG/FEI Master Service Agreement-Page 4 of 54



--------------------------------------------------------------------------------

for any such expenses and price increases, if (A) such transfer was expressly
requested by WG; or (B) WG has expressly agreed to be responsible for any such
expenses and price increases in a Change Order or Statement of Work.

2.7.2 Safety and Physical Security Procedures. As part of the Services,
Integrated Supplier shall maintain and enforce at Integrated Supplier’s Service
Locations safety and security procedures that are at least (i) equal to accepted
industry standards of leading providers of third party logistic services that
are providing services similar to the Services and the standards set forth in
the applicable Statement of Work, and (ii) as rigorous as those procedures in
effect at Integrated Supplier Service Locations as of the Effective Date. In
addition, Integrated Supplier shall comply with WG Policies and Procedures as
set forth in Appendix 1. Changes to WG Policies and Procedures set forth in
Appendix 1 shall be agreed to and implemented in accordance with Article 10 and
the Change Request Procedures in Appendix 7.

2.8 WG Corporate Policies. Integrated Supplier shall comply with the WG
Corporate Policies as set forth in Appendix 1. Changes to such WG Corporate
Policies shall be agreed to and implemented in accordance with Article 10 and
the Change Request Procedures in Appendix 7.

2.9 Services Procedure Manual. Integrated Supplier shall provide a Services
Procedure Manual as a Deliverable that describes how the Integrated Supplier
shall perform and deliver the Products and Services under this Agreement and
pursuant to the applicable Statement of Work. The content and delivery
requirements for the Services Procedure Manual shall be as set forth in the
Statement of Work. In the event of a conflict between the provisions of this
Agreement and the Services Procedure Manual, the provisions of this Agreement
shall control. The Services Procedure Manual shall be considered an operational
document, which Integrated Supplier and WG may revise by mutual written
agreement without the need to amend this Agreement. The Integrated Supplier
shall establish, maintain and keep current training materials and other
documentation required by Integrated Supplier to perform the Services.

3. Integrated Supplier Commitments.

3.1 Capital. During the Term, unless otherwise agreed by the Parties in such
Statement of Work, all capital investments made by Integrated Supplier to
provide the Products and Services or as may be necessary to enhance and maintain
the quality of the Products and Services and Service Levels as required by this
Agreement shall be made at Integrated Supplier’s sole expense.

3.2 Equipment and Transferred Assets.

3.2.1 Integrated Supplier Equipment. Except as otherwise expressly provided in
this Agreement, Integrated Supplier shall be the owner or lessee of all
Equipment and be solely responsible for the maintenance of the Equipment.

3.2.2 Transferred Products and Equipment. A Statement of Work may identify
certain Products and Equipment to be transferred by WG to Integrated Supplier
thereunder. Such Statement of Work will specify the terms and conditions

 

Confidential- WG/FEI Master Service Agreement-Page 5 of 54



--------------------------------------------------------------------------------

under which such Products and Equipment is to be sold to Integrated Supplier.
THE TRANSFERRED PRODUCTS AND EQUIPMENT ARE TRANSFERRED “AS IS” AND “WHERE IS”
WITH NO OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER. INTEGRATED SUPPLIER
ACKNOWLEDGES THAT WG IS NOT ACTING AS A MERCHANT WITH RESPECT TO SUCH TRANSFER.

3.3 Improvements. Integrated Supplier will explore opportunities on an ongoing
basis to: i) reduce WG’s total cost of receiving the Products and Services
(including the Charges) and ii) improve Integrated Supplier’s performance of the
Services and Service Levels. Integrated Supplier will implement such measures as
mutually agreed to and implemented in accordance with Appendix 7 and the Change
Request Procedures or as otherwise set forth in a Statement of Work. Such
opportunities may include economies of scale, alternate materials, and greater
efficiencies developed by Integrated Supplier and technical changes and other
developments affecting delivery of the Products and Services.

3.4 New Technology and Re-engineering. During the Term, Integrated Supplier
shall keep itself informed of new technology and improvements in current
technology that may facilitate or improve the Products and Services to result in
cost savings, improvement in Integrated Supplier’s delivery and performance of
the Products and Services, their respective Service Levels, and other benefits
to WG. Integrated Supplier shall advise WG of such new technology or
improvements of which it is aware and advise WG of their prospective benefits at
quarterly meetings between the Parties, and in a written report to WG at least
once in each calendar year. In addition, Integrated Supplier shall review the
operations required to support WG and shall recommend to WG certain
re-engineering procedures, processes and tools. In the event that the
re-engineering opportunity would require WG to modify its methods, practices or
policies. Integrated Supplier shall (i) present the changes to WG, (ii) discuss
with WG the requirements of implementation, and (iii) identify the projected
benefits to both WG and Integrated Supplier. The Parties shall work in good
faith to determine the costs, benefits and proper level of commitment by both WG
and Integrated Supplier for implementing such re-engineering projects. Either
Party may request implementation of any of the foregoing in accordance with the
procedures for Changes set forth in Appendix 7. Integrated Supplier shall not
implement any of the foregoing without such Changes being mutually agreed to in
accordance with Appendix 7.

4. Products, Provision of.

4.1 Product Conformance. All Products purchased by WG from Integrated Supplier
shall conform to the approved specifications and approved manufacturer set forth
in the Statements of Work. It is the responsibility of WG to furnish Integrated
Supplier with specifications and a list of approved manufacturers. All Products
purchased by WG from Integrated Supplier shall be manufactured by a manufacturer
that has been approved by WG. It is the responsibility of both parties to share
any required changes to the list of approved manufacturers. Integrated Supplier
shall perform in accordance with all applicable Federal, State and local laws,
rules and regulations, all expenses incurred in complying with these
requirements are understood to be included in the price set forth in the
Statement of Work.

 

Confidential- WG/FEI Master Service Agreement-Page 6 of 54



--------------------------------------------------------------------------------

4.2 Substitutions, Alternate Products, and Saving Share Agreement. Product
substitutions are not permitted without prior written approval by WG. Request
for Product substitutions or proposals for alternative Products shall be
directed to the attention of WG Procurement Department. WG Procurement
Department shall coordinate the internal approval process with the appropriate
WG departments in a timely manner coinciding with the delivery requirements when
alternate material consideration requested by Integrated Supplier is related to
a specific WG Product request. WG shall be under no obligation to approve any
alternate products.

Integrated Supplier shall look for alternative goods or negotiate with existing
manufacturers in order to reduce unit prices without compromising quality,
service and safety. Savings generated by replacing Products listed in the
Exhibit A or for savings gained through negotiation shall be subjected to a
Saving Sharing Agreement as set forth herein. WG and Integrated Supplier shall
share 50/50 all cost savings generated by the new alternative product or a
revised version of an existing one. Savings Sharing Fees shall be calculated as
50% of the difference between the previous manufacturer unit price minus new
manufacturer unit price multiplied by total usage generated in a year period
starting on the date of WG approval minus any aggregate implementation cost or
retooling requirements necessary to implement the product change.

Integrated Supplier shall calculate Savings Sharing Fees and submit related
invoice. This Saving Sharing Agreement shall be effective under following
conditions:

(A) The alternative product or a revised version of an existing one was proposed
by Integrated Supplier.

(B) The new alternative product or a revised version of an existing one conforms
to the specifications set forth in the original Statement of Work (as amended).

(C) Both WG and Integrated Supplier agree that

(1) The new alternative product or a revised version of an existing one is the
result of an innovation presented by Integrated Supplier to WG; and

(2) WG was not aware nor contemplating implementation of this alternative
product or revised version of an existing one.

4.3 Technical Support. Integrated Supplier will facilitate technical assistance
with appropriate manufacturers in dealing with any performance or specification
issue arising from the supplied Products. Technical assistance may be requested
either before, during or after the purchase of the supplied Products. Integrated
Supplier shall facilitate third-party assistance, preferably from the Original
Equipment Manufacturer (OEM), in resolving problems beyond WG and Integrated
Supplier’s capabilities. Technical assistance will be available twenty-four
(24) hours a day. seven (7) days a week and shall be provided at no additional
charge to WG when requested during normal business hours. Any technical
assistance requested outside of normal business hours or for more than five
(5) on-site field calls (visits by technical resources to a field location) per
month. Integrated Supplier will charge WG $50.00 dollars per man hour per call.

 

Confidential- WG/FEI Master Service Agreement-Page 7 of 54



--------------------------------------------------------------------------------

4.4 Training and Education. As reasonably necessary, Integrated Supplier, in its
sole discretion, shall facilitate training sessions that cover installation,
maintenance, and troubleshooting on new and/or existing Products as set forth in
the applicable SOW. For all additional training, the charge to WG shall be as
mutually agreed.

4.5 Right to Material Testing. WG shall have the right to request material
testing for any new or existing Product supplied by Integrated Supplier. Upon
WG’s request. Integrated Supplier shall organize a material testing meeting with
Integrated Supplier representative(s), WG representative(s), and manufacturer
representative(s) to test the product’s quality, specification, and conformance
to WG material standards. Integrated Supplier shall provide a minimum of
seventy-two (72) hours of advance notification prior to a scheduled material
testing session. The notification should include the location, date, time and
anticipated attendees. WG representative(s) shall be provided unobstructed
access to the material testing session and the final results of the material
test. The cost of any testing shall be based on the final scope as mutually
determined and invoiced in the normal course of business.

5. Term.

5.1 Term of the Agreement. This Master Services Agreement shall be effective as
of the Execution Date and shall remain in effect until the later of: five
(5) years after the Execution Date; or (ii) the date that there is no Statement
of Work in effect. WG reserves the right to unilaterally extend the Agreement
for two (2) additional years beyond the original termination date under the same
conditions.

5.2 Term of Statements of Work; Renewals. Each Statement of Work shall set forth
its Effective Date and its Term, as well as any renewal term(s), as applicable.
Unless otherwise provided in this Agreement, expiration or termination of such
Statement of Work shall not terminate any other Statement of Work or this Master
Services Agreement.

6. Pricing

6.1 Prices for Products and Services. The Charges for the Products and Services
are specified in each Statement of Work in accordance with the pricing
provisions set forth in each such Statement of Work. Such Charges are exclusive
of Taxes that are WG’s responsibility pursuant to this Agreement. WG is not
committed to a minimum level of business and associated charges pursuant to this
Agreement except as otherwise provided in the applicable Statement of Work.

6.2 Price Adjustments. Integrated Supplier will review all Products and Services
and their associated prices in accordance with Exhibit B.

6.3 Incidental Expenses. Any expense that Integrated Supplier expects to incur
that are incidental to Integrated Supplier’s performance of the Services such as
long distance telephone charges, office supplies, document reproduction,
indirect shipping and overnight mail charges, network connectivity charges, and
costs associated with personnel training in accordance with WG policies shall be
included in the prices set forth in the applicable Statement of Work. Unless
otherwise expressly set forth in such Statement of Work, such incidental

 

Confidential- WG/FEI Master Service Agreement-Page 8 of 54



--------------------------------------------------------------------------------

expenses shall be the sole responsibility of Integrated Supplier and shall in no
circumstance be reimbursed by WG.

6.4 Tax Obligations. The Parties’ respective obligations with respect to Taxes
arising under, or in connection with, this Agreement are set forth in Appendix
3.

7. Invoicing and Payment.

7.1 Monthly Service Invoices. Integrated Supplier shall invoice WG in U.S.
Dollars for all Services that Integrated Supplier performed in accordance with
the then outstanding Statement(s) of Work. Each monthly invoice shall separately
identify any applicable Taxes for which WG is responsible. Integrated Supplier
shall send all invoices, in the format set forth in the applicable Statement of
Work, in both electronic and hard copy form to the attention of the person
therein designated, to the address set forth in the applicable Statement of Work
or such other address as WG may provide to Integrated Supplier from time to
time. All invoices will be issued by Integrated Supplier from an address in the
United States to WG at an address in the United Slates. Simultaneously with each
invoice Integrated Supplier shall also provide the supporting information,
documentation identified in the applicable Statement of Work for WG to verify
the accuracy of such invoice. In the event that Integrated Supplier does not
provide WG with a reasonable estimate of Charges within the calendar quarter
following the quarter in which such Charges accrued, or does not provide an
invoice (and the supporting information, documentation identified in the
applicable Statement of Work) within one hundred eighty (180) days of the end of
the month in which such Services were provided, WG will not be obligated to pay
any after-issued invoice with respect to such Services: provided, however, that
(i) WG will remain responsible for any WG Tax obligations with respect to such
Services that are later assessed by a governmental tax authority with respect to
the Services and the delay in levying of the assessment is not due to Integrated
Supplier’s failure to fulfill its obligations under this Agreement, and (ii) any
such failure by Integrated Supplier to provide an invoice within one hundred
eighty (180) days shall not relieve Integrated Supplier of any obligation to
credit any excess charges previously invoiced by Integrated Supplier.

7.2 Product Invoices. Integrated Supplier shall invoice WG in U.S. Dollars for
all Products in accordance with the then applicable Statement(s) of Work. All
Product invoices shall separately identify any applicable Taxes for which WG is
responsible. Integrated Supplier shall send all invoices, in the format set
forth in the applicable Statement of Work, in both electronic and hard copy form
and with accounting codes pre-populated, to the attention of the person therein
designated, to the address set forth in the applicable Statement of Work or such
other address as WG may provide to Integrated Supplier from time to time. All
invoices will be issued by Integrated Supplier from an address in the United
States to WG at an address in the United States. In the event that Integrated
Supplier does not provide WG an invoice (and any necessary supporting
documentation) within one hundred eighty (180) days of WG taking possession of
the Products, WG will not be obligated to pay any after-issued invoice with
respect to such Products; provided, however, that (i) WG will remain responsible
for any WG Tax obligations with respect to such Products that are later assessed
by a governmental tax authority with respect to the Products and the delay in
levying of the assessment is not due to Integrated Supplier’s failure to fulfill
its obligations under this Agreement, and (ii) any such failure by Integrated
Supplier to provide an invoice within one hundred eighty (180) days shall not
relieve

 

Confidential- WG/FEI Master Service Agreement-Page 9 of 54



--------------------------------------------------------------------------------

Integrated Supplier of any obligation to credit any excess charges previously
invoiced by Integrated Supplier.

7.3 Payment. WG shall pay all undisputed amounts in such invoices within thirty
(30) calendar days of receipt of the invoice. WG shall remit all such payments
to the address specified by Integrated Supplier. Any payment by WG shall be
without prejudice of WG’s right to contest the accuracy of any invoice or
charges.

7.4 Adjustments to Invoiced Amounts. With respect to any amount that is agreed
between the Parties as an amount that (i) should be reimbursed to a Party by the
other Party, (ii) is owed to a Party by the other Party with respect to damages
incurred, or (iii) is otherwise owed or payable to a Party by the other Party
pursuant to this Agreement, WG may deduct the entire amount owed against the
Charges otherwise payable or expenses owed to Integrated Supplier under this
Agreement and Integrated Supplier may add the entire amount owed to the Charges
otherwise payable or expenses owed to Integrated Supplier under this Agreement.

7.5 Records and Audit. Integrated Supplier shall comply with the obligations set
forth in Appendix 5 with respect to audits.

7.6 Disputed Charges. WG shall pay all undisputed charges when they become due
in accordance with this Agreement. If WG, in good faith, disputes any Charges
regarding the Services, it shall promptly notify Integrated Supplier and the
Parties shall address such Dispute in accordance with this Section 7.6. With
respect to those portions not in Dispute, Integrated Supplier shall submit a new
invoice for such portions, and WG shall pay such portions within five
(5) Business Days of receipt of such new invoice but in no event earlier than
the date payment was due in accordance with the original invoice. With respect
to those portions in Dispute, WG may withhold payment of such portions provided
that WG may not withhold in the aggregate more than an amount equal to one
(1) month’s Charges without placing the amount into escrow. In such event, WG
will promptly notify Integrated Supplier of the disputed amount, with an
explanation of the reasons therefore. Following notification of a disputed
invoice charge amount, the Parties will use their reasonable endeavors to
resolve such Dispute within fifteen (15) days. If the Parties cannot resolve
such Dispute within fifteen (15) days, then the matter will be escalated to the
representatives of the Parties specified in the Dispute Resolution Process. If
the aggregate amounts withheld exceed one (1) month of Charges, WG shall place
all such amounts in excess of one (1) month of Charges in an escrow account in a
FDIC-insured bank chosen by WG, pending resolution of the Dispute by mutual
agreement or pursuant to the Dispute Resolution Process. Amounts held in escrow
(including interest received, if any) shall be released upon joint instruction
of the Parties following any settlement or other mutual agreement, or as
determined by final adjudication of the Dispute (less, in either case,
reasonable, applicable escrow costs, which shall be equally divided), provided
that the Party that is successful in any final adjudication of the Dispute shall
be entitled to the interest, if any. In no event will the disputed amounts to be
withheld pursuant to this Section 7.6 exceed in the aggregate at any one lime
the Maximum Withholding Amount; provided, however, that disputed amounts
withheld due to an invoice containing an unmistakable manifest error (e.g., a
request for payment of $1,000,000,000 when the amount due was $100,000) will not
be included when calculating the Maximum Withholding Amount.

 

Confidential- WG/FEI Master Service Agreement-Page 10 of 54



--------------------------------------------------------------------------------

8. Software Systems and/or Application Acceptance Testing.

Integrated Supplier shall perform all Software Systems and/or application
Acceptance Testing as set forth within any applicable Statement of Work.

9. Performance Measurement for Support Services.

9.1 Performance of Services. Integrated Supplier shall develop and exhibit an
understanding of the business and technical objectives of WG. Integrated
Supplier shall provide the Products, Services and the Termination Assistance
Services in accordance with the Service Levels and Performance Requirements set
forth in the applicable Statement of Work. In the event a Statement of Work does
not specify a Service Level or Performance Requirement for particular Products,
Services or Termination Assistance Services, or portion thereof, Integrated
Supplier shall provide such Products, Services or Termination Assistance
Services at a level in accordance with accepted industry standards of leading
providers of third party logistics services that are providing services similar
to the Products, Services or Termination Assistance Services and the standards
set forth in the applicable Statement of Work. WG shall notify Integrated
Supplier within three business (3) days of any defect in shipment or delivery
including but not limited to damage or non-conformity. Integrated Supplier shall
correct, replace or re-perform any defective or non-conforming Product, Service
or Termination Assistance Service, and except due to the fault of WG or WG Third
Party Suppliers, WG shall not be obligated to pay for such correction,
replacement or re-performance beyond the amounts that WG would otherwise have
had to pay had such Products, Services or Termination Assistance Services been
performed or delivered correctly in the first instance.

9.2 Modification of Service Levels. WG and Integrated Supplier may modify the
Service Levels as set forth in Exhibit C or the applicable Statement of Work.

9.3 Measurement and Monitoring Tools for Service Levels. Integrated Supplier
shall implement, at its expense, the Measurement and Monitoring Tools. Such
Measurement and Monitoring Tools shall permit reporting on at least a monthly
basis to WG at a level of detail sufficient to verify compliance with the
Service Levels and Performance Requirements and shall be subject to audit by WG
in accordance with Appendix 5.

9.4 Root Cause Analysis. Promptly after receipt of a notice from WG of
Integrated Supplier’s failure to meet a Service Level (as provided in Exhibit
C), Integrated Supplier shall (i) commence diligent efforts to perform a root
cause analysis, (ii) within fifteen (15) days provide a preliminary root-cause
analysis for such failure, (iii) within thirty (30) days provide a final
root-cause analysis for such failure, (iv) correct such failure within a
reasonable lime period taking into account the circumstances, (v) provide WG
with a report detailing the cause of and procedure for correcting, such failure,
and (vi) provide WG with reasonable evidence that such failure will not be
repeated.

10. Change Management Process

10.1 Changes. The Parties may revise, amend, alter, or otherwise change the
nature, specification and scope of the Products and Services provided under this
Agreement from time to time by mutual written agreement, including changes
relating to: (i) the addition of Products or

 

Confidential- WG/FEI Master Service Agreement-Page 11 of 54



--------------------------------------------------------------------------------

Services: (ii) the termination of certain Products or Services; (iii) the
modification of Products or Services; (iv) changes to WG Policies, or (v) any
other changes that alter the scope of a Statement of Work, or the nature of the
Products and Services (collectively, “Changes”). All such Changes shall be made
in accordance with the procedures set forth in Appendix 7 and the applicable
Statement of Work, and shall except as otherwise provided in Appendix 7 only
become effective upon the execution by both Parties of a Change Order.

10.2 Mandatory Changes. Notwithstanding Section 10.1 and Appendix 7, if WG
determines that the implementation of a Change is required for WG to comply with
a change in Laws or to prevent or mitigate a material adverse effect on WG’s
business or operations, then WG may. upon written notice, require Integrated
Supplier to commence with implementing such Change without agreement on a Change
Order, unless implementing such Change would require Integrated Supplier to
violate applicable Law; provided, however, that (i) if such Change would require
Integrated Supplier to incur additional direct costs (with a reasonable margin),
WG will reimburse Integrated Supplier for such costs on a time and materials
basis until the Parties agree on the Change Order and (ii) if Integrated
Supplier performs such Change on a time and materials basis to allow WG to
comply with a change in Laws, such Change will be considered a WG Compliance
Directive.

11. Project and Relationship Management.

11.1 Contract Governance. The Parties shall implement the contract governance
procedures set forth in Appendix 8.

11.2 Failure to Act. Integrated Supplier and its subcontractors will be excused
from failures to perform their obligations under this Agreement or to meet or
exceed the Service Levels, and any resulting damages, to the extent that (i) WG
and its agents (other than Integrated Supplier and its agents and other persons
or entities working on Integrated Supplier’s behalf) fail to perform the
retained services identified in a Statement of Work or other provisions of this
Agreement, or WG, its agents (other than Integrated Supplier and its agents and
other persons or entities working on Integrated Supplier’s behalf) fail to
provide resources required by this Agreement or fulfill an obligation under this
Agreement and (ii) such failure directly causes Integrated Supplier’s failure to
perform; provided, however, that Integrated Supplier must (x) give WG prompt
notice of WG’s or its agents’ failure to perform such retained services, provide
such resources or fulfill such obligation resulting in such performance failure,
(y) use its reasonable efforts to continue to perform despite WG’s or its
agents’ failure to perform such retained services, provide such resources or
fulfill such obligation under this Agreement and (z) use its reasonable efforts
to mitigate the adverse consequences of WG’s or its agents” failure to perform
such retained services, provide such resources or fulfill such obligation under
this Agreement. Any such failure of WG or its agents shall not constitute a
breach of this Agreement to the extent that Integrated Supplier is seeking to be
excused pursuant to this Section 11.2 and shall only excuse Integrated Supplier
and its subcontractors from failing to perform their obligations under this
Agreement or to meet or exceed the Service Levels.

11.3 Other Providers. Integrated Supplier acknowledges that provision of the
Products and Services may involve interaction with other providers of services
and products to WG, including Third Party Providers. Integrated Supplier shall
interact with the Third Party

 

Confidential- WG/FEI Master Service Agreement-Page 12 of 54



--------------------------------------------------------------------------------

Providers in a manner that facilitates provision of the Products and Services
and the Third Party Providers’ services or products in an orderly manner;
provided, however, that Integrated Supplier’s obligation to cooperate is subject
to any Third Party Provider’s agreement to the confidentiality restrictions that
this Agreement imposes on WG (but only to the extent that Integrated Supplier’s
Confidential Information is involved), and such cooperation will respect
Integrated Supplier’s and WG’s commitments to contractual restrictions and
obligations imposed by WG Third Party Supplier Agreements and Integrated
Supplier Third Party Supplier Agreements. Integrated Supplier shall promptly
notify WG of any matter involving a Third Party Provider that causes or
threatens proper provision of Products or Services by a Third Party Provider.

12. Integrated Supplier Personnel and Subcontractors.

12.1 Personnel.

12.1.1 Qualified Personnel. Integrated Supplier and its subcontractors shall
provide Personnel with suitable training, education, skill, license, and other
qualifications to perform the Services under each specific Statement of Work.

12.1.2 Withdrawal/Replacement. If WG desires to withdraw or replace any
Integrated Supplier Personnel providing the Services due to violations of WG
written policies and procedures provided to Integrated Supplier including but
not limited to the Code of Conduct, security and safety policies, WG shall
consult with Integrated Supplier. If, after such consultation, WG requests the
withdrawal or replacement of any Personnel, Integrated Supplier shall withdraw
or replace such Personnel as soon as reasonably practical, and in connection
with such action WG shall not be liable to Integrated Supplier for any related
costs arising there from. Any employment actions solely related to the removed
employee’s employment at Integrated Supplier shall be at the sole discretion of
Integrated Supplier.

12.1.3 Notification and Replacement. Integrated Supplier shall provide a two
week notification to WG, on a confidential basis, of the termination, and the
reasons therefore, for Integrated Supplier’s or its subcontractor’s termination
for cause of any Key Personnel where termination is related to a breach of WG
Policies or violation of applicable Law. If either (x) the employment of any
Personnel performing Services under a Statement of Work is terminated by
Integrated Supplier or such Personnel for any reason whatsoever, or (y) WG
requires the withdrawal or replacement of any Personnel pursuant to
Section 12.1.2, Integrated Supplier and such subcontractor shall replace such
terminated or withdrawn Personnel with new Personnel appropriately trained for
the position that person is assuming.

12.1.4 Compliance. When Personnel (including those of each subcontractor) are on
WG’s premises, they shall comply with all applicable WG rules, regulations,
manuals, standards and policies applicable to other contractors at WG to the
extent such policies have been provided to Integrated Supplier, including such
matters as on-site working hours and holidays. Integrated Supplier will comply
with WG Polices as set forth in Appendix 1. Integrated Supplier acknowledges
that it has

 

Confidential- WG/FEI Master Service Agreement-Page 13 of 54



--------------------------------------------------------------------------------

been provided with copy of all of the policies referenced on Appendix 1.
Integrated Supplier shall provide each of its Personnel performing Services with
copies of such rules, regulations and policies provided by WG and shall monitor
such Personnel’s compliance with such rules, regulations and policies. WG may,
in its sole discretion, approve all Personnel requiring access to any WG
facility or site.

12.1.5 Screening and Background Checks. Integrated Supplier shall, at its
expense, maintain a program to provide reasonable assurance that its Personnel
performing the Services are trustworthy and reliable.

i) All Personnel: Subject to applicable Law and availability in the relevant
jurisdiction, the following are required for all Personnel:

 

Searches

 

Information Required for Search

Local Criminal History Research 7 Years of Residence   Names to be searched;
date of birth; SSN; and all information regarding jurisdictions to be searched
Social Locator   Full name and SSN (or equivalent in countries outside of the
United States) Education Verification   Correct name of school; address (at
least city and state); year of graduation; last year attended; campus attended;
name of applicant; all former names; date of birth; SSN; degree earned; name on
degree Driving Record (if hauling WG equipment)   Drivers license number; names
as appears on driver’s license; state of license; SSN; date of birth

ii) Heavy equipment operators: In addition to the requirements of
Section 12.1.5(i), Integrated Supplier shall, at its expense, maintain a program
to provide reasonable assurance that its Personnel operating heavy equipment are
competent, trustworthy and reliable. Integrated Supplier may not use Personnel
to perform such functions if Integrated Supplier obtains information indicating
such Personnel has tested positive for controlled substances, tested at or above
.005 breath alcohol concentration, or refused to test. Such program,
administered by an independently audited lab, shall consist of:

 

  1. All collection, transportation, testing procedures, test evaluation
measures, quality control measures applicable to laboratories, medical review
officers, record keeping, and reporting of drug test results will conform to the
U. S. Department of Health and Human Services’ “Mandatory Guidelines for Federal
Workplace Programs”, 49 CFR Part 40.

 

  2.

A policy and procedure for conducting the controlled substance and alcohol tests
as approved by WG that describes how the tests will be conducted, when

 

Confidential- WG/FEI Master Service Agreement-Page 14 of 54



--------------------------------------------------------------------------------

  they will be conducted, and how records will be audited and retained,
including confirmation of all positive test results by a) a second methodology
utilizing Gas Chromatography/Mass Spectrometry (GS/MS) and b) a medical review
officer.

 

  3. The performance of four types of controlled substance tests:

(i) Prequalification controlled substance and alcohol testing is a requirement
for all applicants intended for hire or transfer into performing or managing
safety sensitive employees. Prospective employees must submit to a
pre-qualification (NIDA 10 panel) test as well as a test that complies with the
requirements of U.S. Department of Transportation 49 CFR parts 40, 199 and 382,
hereinafter “DOT substance test” for the use of controlled substances, including
alcohol, not greater than thirty (30) days before the applicant is to begin
operating heavy equipment. Prior to collection of a urine sample, the applicant
shall be notified that the sample will be tested for the presence of controlled
substances. Applicants who provide a sample that test positive will be
prohibited from providing Services under this agreement.

(ii) Reasonable cause controlled substance and alcohol (DOT substance test)
testing protocol to be implemented when conduct witnessed by a supervisor or
company official is indicative of the use of a controlled substance. All
supervisors of Personnel operating heavy equipment shall be trained in the
identification of actions, appearance, or conduct that is indicative of the use
of a controlled substance. Where such behavior has been observed, a supervisor
shall transport such Personnel to the collection site within two (2) hours of
the witnessing of indicative behavior. Refusal to submit to the test should
result in removal from operating heavy equipment. While awaiting the test
results and confirmation from the medical review officer, such Personnel should
be removed from providing Services under this agreement.

(iii) Post incidence controlled substance and alcohol (Department of
Transportation (DOT) substance test) tests shall be conducted at the direction
and upon notification from WG. The decision to test is based upon the conclusion
that the Personnel’s actions cannot be ruled out as a contributing factor to an
incident. Upon such notification, a supervisor will escort such Personnel to the
closest testing facility as soon as possible, but no later than two (2) hours of
the notification. A refusal by such Personnel to submit to the test should be
treated as a positive test. Such Personnel should be prohibited from operating
heavy equipment for a refusal or until the results are received from the medical
review officer. Any positive result should result in removal from providing
Services under this agreement.

(iv) Random controlled substance (DOT substance test) testing will be conducted
quarterly and administered at a fifty percent (50%) annualized rate so that
during any twelve (12) month period the number of tests conducted will

 

Confidential- WG/FEI Master Service Agreement-Page 15 of 54



--------------------------------------------------------------------------------

be equal to half of the total pool of covered Personnel Personnel operating
heavy equipment will be subject to random testing at any time with no advance
notice. The random selection process will ensure each Personnel the same fair
and equal chance of being selected. Personnel randomly selected will be notified
by his/her supervisor of the selection and instructed to immediately go to the
designated collection site. Failure to submit to a random test should be treated
as a positive test and Personnel should be removed from providing services under
this agreement. Positive results confirmed by the medical review officer should
result in such Personnel being removed from providing services under this
agreement.

(v) In the event that WG changes its requirements for drug and alcohol testing,
such change shall be dealt with under Article 11 of the Agreement.

 

  1. Record Retention

 

  a. Integrated Supplier will retain the following records for a period of at
least five (5) years:

 

  (1) Records of Personnel tested, by type of test, and the results of each
test;

 

  (2) Documentation of Personnel that refuse to take required controlled
substance and alcohol tests;

 

  (3) Confirmed positive drug test results that show that Personnel failed a
drug test; this record will also include: (a) the prohibited drug used; and (b).
disposition of the Personnel (i.e., termination, reassignment);

 

  b. Integrated Supplier will retain records confirming supervisory and
Personnel training described in 3(ii) above for at least three (3) years.

(iii) Other: Additional background check and screening requirements may be set
forth in a Statement of Work.

In the event that any part of this program is not permitted by applicable Law
without consent. Integrated Supplier shall endeavor to obtain the appropriate
consent. Notwithstanding the foregoing, Integrated Supplier shall: (x) assign
sufficient Personnel at any given time to operate heavy equipment and
(y) prevent any Personnel that has not undergone the foregoing screening program
specified above from operating heavy equipment.

12.2 No Third Party Beneficiaries. Nothing in this Article 12 is intended to
provide to any employee of either Party or the Personnel any benefit or right,
or entitle any such employee or the Personnel to any claim, cause of action,
remedy, or right of any kind, the intent of the Parties being that nothing in
this Article 12 shall be deemed to create any obligations of either Party to any
employee of either Party or the Personnel or to create any right to any employee
of either Party or the Personnel. No employee of either Party or the Personnel
shall have any rights to enforce this Article 12, either for his or her own
benefit or otherwise.

 

Confidential- WG/FEI Master Service Agreement-Page 16 of 54



--------------------------------------------------------------------------------

Personnel supplied hereunder are not WG’s employees or agents and Integrated
Supplier shall continue to be fully responsible for their acts. Integrated
Supplier, or its subcontractors (as applicable) shall be solely responsible for
the payment of compensation of the Personnel and Integrated Supplier and its
subcontractors (as applicable) shall inform Personnel that they are not entitled
to any of WG’s employee benefits. Integrated Supplier or its subcontractors (as
applicable), and not WG. shall be solely responsible for payment of worker’s
compensation, disability benefits and benefits similar thereto and unemployment
insurance or for withholding and paying employment taxes for the Personnel.

12.3 Transfer of WG Personnel. If any employees will be transferred from WG to
Integrated Supplier, the applicable Statement of Work will include the human
resource provisions.

12.4 Integrated Supplier’s Use of Subcontractors and Third Party Suppliers.

12.4.1 Subcontractors.

12.4.1.1 Integrated Supplier Obligations. Integrated Supplier shall not
subcontract any portion of the Services or all or any portion of its obligations
under this Agreement without WG’s prior written consent, except that Integrated
Supplier may, without WG’s prior written consent, (i) cause its Affiliates to
provide any of the Products and Services, (ii) enter into subcontracts with
(A) natural persons (1) who qualify as “independent contractors” or “temp
employees” of integrated Supplier who provide temporary services to Integrated
Supplier under independent contractor relationships of a type commonly referred
to in the United States as “1099” relationships or (2) who provide services to
Integrated Supplier on a leased employee or so-called “staffed- or temp-employee
basis” pursuant to contracts between Integrated Supplier and a staff
augmentation or staff supplementation company, or (B) subcontractors that
provide ancillary indirect support services, or (iv) in the ordinary course of
business, enter into a subcontract with an entity to provide third party
services for which the total estimated or anticipated value of such subcontract
is less than two hundred and fifty thousand dollars ($250,000) in Services to WG
in any calendar year.

12.4.1.2 Limitations. Notwithstanding Section 12.4.1.1, WG’s consent shall be
required for Integrated Supplier to subcontract with any person or entity (other
than Integrated Supplier’s Affiliates) contracted with exclusively to provide
services to WG, or to provide Products and Services that are expressly
identified in a Statement of Work as requiring WG’s consent for subcontracting
(which consent shall be at WG’s sole discretion only to the extent expressly
stated in the Statement of Work). WG’s consent with respect to any
subcontracting shall not relieve Integrated Supplier of its responsibility for
the performance of any of its obligations under this Agreement or constitute
WG’s consent to further subcontracting. In assigning subcontractors to provide
the Services for which WG’s prior written consent is required, Integrated
Supplier shall first obtain WG’s written approval and shall further represent to
WG that such subcontractors are qualified to provide, and are experienced in
providing, the Services to which they are assigned. To the extent WG’s

 

Confidential- WG/FEI Master Service Agreement-Page 17 of 54



--------------------------------------------------------------------------------

consent for such subcontractors is required under this Agreement, WG approves
the subcontractors set forth in the applicable Statement of Work, but only with
respect to the specific portions of the Services to be subcontracted to such
subcontractor as set forth in the Statement of Work.

12.4.1.3 Reassignment or Removal by Integrated Supplier. Integrated Supplier
shall not, without the consent of WG, reassign or remove any subcontractor that
has been contracted with to provide Services to WG. If Integrated Supplier
proposes to enter into a Subcontract for which WG’s prior written consent is
required, Integrated Supplier shall clearly set forth in writing to WG: (i) the
specific portions of the Services that Integrated Supplier proposes to
subcontract; (ii) the scope of the proposed subcontract; (iii) the identity,
background, and qualifications of the proposed subcontractor: and (iv) the type
of contract that exists or shall exist between Integrated Supplier and the
subcontractor.

12.4.1.4 Reassignment or Removal at WG’s Request. WG shall have the right:
(i) to approve or disapprove the use of proposed subcontractors for which WG’s
prior written consent is required; and (ii) to request the removal or revoke its
prior approval of a subcontractor for which WG’s prior written consent was
required due to violations of WG written policies and procedures provided to
Integrated Supplier including but not limited to the Code of Conduct, security
and safely policies; provided however, that WG agrees to relieve Integrated
Supplier from its obligations to meet applicable Service Levels for a reasonable
period of time to the extent impairment is caused by such discontinuance and to
reimburse Integrated Supplier for termination charges (if any) Integrated
Supplier is required to pay such subcontractor to terminate its agreement with
Integrated Supplier and other reasonable fees associated with such transition,
so long as Integrated Supplier uses efforts to mitigate such impairment and to
avoid such termination charges. Notwithstanding the foregoing, WG shall have the
right to terminate any subcontractor that is an entity, without payment of any
related charges, if WG has the right (whether or not such right is exercised) to
terminate this Agreement, or the applicable Statement of Work, as a result of
the acts or omissions of such subcontractor.

12.4.2 Third Party Services. Notwithstanding Section 12.4.1.1, Integrated
Supplier may, without WG’s consent, subcontract or obtain services that are not
designated as critical functions for the Services in the applicable Statement of
Work.

12.4.3 Integrated Supplier’s Responsibility for Subcontractors. With respect to
any obligations of Integrated Supplier under this Agreement performed by
subcontractors. Integrated Supplier shall remain responsible for such
obligations in addition to subcontractor compliance with the terms and
conditions of this Agreement to the same extent Integrated Supplier would be
responsible for its own compliance with the terms and conditions of this
Agreement. Integrated Supplier shall not disclose to any subcontractor, or any
third party supplier under a Integrated Supplier Third Party Supplier Agreement,
any of WG’s Confidential Information unless and until such subcontractor, vendor
or supplier has a need to know such Confidential Information and

 

Confidential- WG/FEI Master Service Agreement-Page 18 of 54



--------------------------------------------------------------------------------

has agreed in writing to protect the confidentiality of such information in a
manner that is equivalent to that required of Integrated Supplier by Article 15.
Integrated Supplier shall be responsible as WG’s sole point of contact regarding
the Services.

13. Audit and Inspection Rights. WG may conduct audits of Integrated Supplier as
set forth in Appendix 5.

14. Business Continuity and Disaster Recovery.

14.1 Business Continuity Plan. Upon the Services Commencement Date for a Service
to be performed by Integrated Supplier under each Statement of Work, Integrated
Supplier shall apply Integrated Supplier’s Business Continuity Plan (as approved
by WG and as modified pursuant to this Agreement) to such Service in accordance
with Appendix 9 and the applicable Statement of Work.

14.2 Implementation of Business Continuity Plan. Upon the occurrence of a
Disaster and as part of the Charges, Integrated Supplier shall implement the
Business Continuity Plan in accordance with Appendix 9. The occurrence of a
Disaster (including any Force Majeure Event) will not relieve Integrated
Supplier of its obligation to implement the Business Continuity Plan and to
provide disaster recovery Services. If the Services are not restored within the
period specified in the Business Continuity Plan, and to the extent such failure
to restore Services is attributable to Integrated Supplier’s failure to comply
with the Business Continuity Plan. WG may terminate the applicable Statement of
Work for cause pursuant to Section 23.1.2.

14.3 Testing of Business Continuity Plan. Each Statement of Work shall set forth
the frequency with which Integrated Supplier must, at its own expense, test the
Business Continuity Plan, but in no event shall such tests be conducted less
frequently than annually. WG shall have the right, at any time and from time to
time, to review the Business Continuity Plan as it relates to the Services and
request Integrated Supplier to modify or enhance the Business Continuity Plan as
reasonably necessary to address any WG concerns or policy changes and such
modifications or enhancements will be agreed to and implemented using the Change
Request Procedures in Appendix 7.

15. Confidentiality.

15.1 Duty of Confidentiality. Each Party acknowledges that it may, in the course
of performing its responsibilities under this Agreement, be exposed to, or
acquire. Confidential Information of the other Party or its Affiliates or their
customers or third parties to whom the other Party or its Affiliates owe a duty
of confidentiality. Recipient agrees to hold the Confidential Information of
Discloser in confidence using the same or greater degree of care it uses with
its own most sensitive information (but in no event less than a reasonable
degree of care) and not to copy, reproduce, sell, assign, license, market,
transfer or otherwise dispose of, give or disclose such information to third
parties or to use such information for any purposes whatsoever other than the
performance of this Agreement or as expressly set forth in this Agreement.
Recipient will limit access to Confidential Information of Discloser to only
those of its employees, agents and contractors having a need-to-know in
connection with this Agreement or provision of the Services. Recipient shall
advise all of its employees and subcontractors who

 

Confidential- WG/FEI Master Service Agreement-Page 19 of 54



--------------------------------------------------------------------------------

may be exposed to the Confidential Information of Discloser of their obligations
to keep such information confidential in accordance with this Article 15.
Recipient shall, upon expiration or termination of this Agreement or applicable
Statement of Work or otherwise upon demand, either return to Discloser or
destroy and certify in writing to Discloser the destruction of any and all
documents, papers and materials and notes thereon in Recipient’s possession,
including copies or reproductions thereof, to the extent they contain
Confidential Information of Discloser except for any Confidential Information
which is otherwise required to be retained pursuant to this Agreement, which
Confidential Information will continue to be subject to the terms of this
Agreement.

15.2 Exclusions to Confidential Information. Confidential Information shall not
include information that Recipient can show: (i) was or has later become
available to the public through no breach of this Agreement; (ii) was obtained
from a third party who rightfully received the information without the
obligation of confidentiality; (iii) was already in the Recipient’s possession
prior to direct or indirect disclosure pursuant to this Agreement, the Request
for Information or the Request for Proposal: or (iv) was independently developed
by Recipient without reference to the Confidential Information of Discloser.

15.3 Permitted Disclosures. If the Recipient is requested to disclose all or any
part of any Confidential Information of the Discloser under a discovery request,
a subpoena, or inquiry issued by a court of competent jurisdiction or by a
judicial, administrative, regulatory or governmental agency or legislative body
or committee, or the Recipient determines that disclosure is required under
applicable Law, the Recipient shall, to the extent practicable and subject to
applicable Laws, give prompt written notice of such request or such
determination to the Discloser and shall give the Discloser the opportunity to
seek an appropriate confidentiality agreement, protective order or modification
of any disclosure or otherwise intervene, prevent, delay or otherwise affect the
response to such request or such determination and Recipient shall cooperate in
such efforts. Discloser shall reimburse Recipient for reasonable legal fees and
expenses incurred in Recipient’s effort to comply with this provision. The
Parties agree that this Section 15.3 would be applicable to the extent either
Party intended to make this Agreement or any portion thereof publicly available.

15.4 Confidentiality Agreements. WG and Integrated Supplier shall inform their
employees with access to Confidential Information of the confidentiality
obligations under Section 15.1. Integrated Supplier shall require its
subcontractors and employees to execute confidentiality agreements that contain
confidentiality obligations that are no less rigorous with respect to WG’s
Confidential Information than the confidentiality obligations set forth in this
Agreement.

15.5 Remedy. It is understood and agreed that in the event of a breach of this
Article 15, damages will not be an adequate remedy and the non-breaching Party
shall be entitled to injunctive relief to restrain any such breach, threatened
or actual, notwithstanding Article 21.

15.6 Attorney Client Privilege/Work Product. As a result of its position in
providing and performing the Services, Integrated Supplier may have unique
knowledge of certain operations and information of WG that neither WG nor any of
its employees will have in full. In addition, although Integrated Supplier and
WG have not established an

 

Confidential- WG/FEI Master Service Agreement-Page 20 of 54



--------------------------------------------------------------------------------

employee-employer relationship, in providing and performing the Services as an
independent contractor. Integrated Supplier may interact with the employees,
executive management, accountants and legal counsel to WG in a manner and with
respect to matters that, functionally, may appear to be the same as or similar
to functions performed or previously performed by employees and agents of WG.
Integrated Supplier also acknowledges that certain documents, data and databases
to which Integrated Supplier has access or are created by Integrated Supplier
for WG and all associated communications relating thereto may be subject to the
legal professional client privilege and that such information may have been or
may be prepared in anticipation of litigation and that Integrated Supplier is
performing the Services in respect of such information as an agent of WG. To the
extent that any of the materials or information provided to and from Integrated
Supplier as part of the Services for, and related communications with, legal
counsel of WG (both in-house counsel and outside counsel) may be subject to WG
attorney-client privilege and/or work product privilege, Integrated Supplier
shall reasonably cooperate, at WG’s expense and direction, to take steps
designed to prevent waiver of any privilege with respect thereto. The foregoing
shall not, however, be construed to affect the liability or obligations of the
Parties pursuant to or in connection with this Agreement or the Services;
provided, however, that the Recipient may disclose certain Confidential
Information in accordance with Section 15.3.

15.7 No Right or License. Nothing in this Article 15 shall be construed as
obligating either Party to disclose its Confidential Information to the other
Party or as granting to, or conferring on, the other Party, expressly or
impliedly, any rights or license to the Confidential Information.

16. Data and Information Security.

16.1 Safeguarding of WG Data. Integrated Supplier shall establish and maintain
safeguards against the destruction, loss, misuse or alteration of WG Data in the
possession of Integrated Supplier that are no less rigorous than those set forth
in Article 15, Article 16, or Appendix 4. WG shall have the right to establish
separate backup security for WG Data and to keep backup data and data files.
Integrated Supplier shall notify WG immediately in the event of (i) a breach in
the security of any WG Data, or (ii) a breach of any requirement under this
Agreement with respect to WG Data and shall also follow the procedures set forth
in Appendix 4 with respect thereto.

16.2 Provision of WG Data. Notwithstanding any other provision of this
Agreement, Integrated Supplier shall make all WG Data (complete and unaltered)
available at any time to WG and its authorized agents in the form in which
Integrated Supplier is using or storing such WG Data at no additional charge.

16.3 Ownership and Use of WG Data. As between the Parties, WG Data shall be and
remain the property of WG. Integrated Supplier shall use the WG Data solely to
perform Integrated Supplier’s obligations under this Agreement. Except as
expressly permitted in this Agreement, Integrated Supplier shall not sell,
assign, lease, disseminate, or otherwise dispose of the WG Data or any part
thereof to any other person, and Integrated Supplier shall not commercially
exploit any part of the WG Data. Integrated Supplier shall not possess or assert
any property interest in, or any lien or other right against or to, any WG Data.
Notwithstanding,

 

Confidential- WG/FEI Master Service Agreement-Page 21 of 54



--------------------------------------------------------------------------------

Integrated Supplier may aggregate WG data along with other information for
benchmarking purposes as long as such data is not individually identifiable.

16.4 Data Retention.

16.4.1 During Term. During the Term and subject to Appendix 4, Integrated
Supplier shall retain all WG Data associated with a Statement of Work for as
long as WG is required by Law, or by WG’s Policies and Procedures set forth in
Appendix 1, or as expressly set forth in such Statement of Work. WG shall inform
Integrated Supplier of any such requirements of Law (subject to Section 18.4)
and WG Policies and Procedures, which shall be incorporated into the applicable
Statement of Work. Nothing in this Article 16 shall relieve Integrated Supplier
of (i) other document retention requirements expressly provided in this
Agreement, or (ii) its obligations in Section 18.4.

16.4.2 Post-Term. Upon termination or expiration of a Statement of Work, or upon
request by WG at any time with respect to particular WG Data not required by
Integrated Supplier to perform Integrated Supplier’s obligations under this
Agreement, or at the end of any specified retention period set forth in such
Statement of Work, Integrated Supplier shall return to WG the WG Data associated
with such Statement of Work in the form and manner reasonably requested by WG
(which shall be at no charge to WG if such form and manner that was used by
Integrated Supplier, but conversion to a different form and manner may result in
a reasonable charge to WG) including all copies of documents, papers or other
material that may contain or be derived from WG Confidential Information and
delete from its servers any electronic copies of all such information (excluding
for purposes of this Section 16.4.2, copies of this Agreement) that are in
Integrated Supplier’s possession or control, together, if requested by WG. with
a certificate signed by Integrated Supplier in form and substance reasonably
satisfactory to WG. stating that all WG Data has been returned or destroyed.
Integrated Supplier shall remove WG Data from its applications and databases and
shall use mutually approved data destruction methods to remove WG Data from its
back-up systems.

17. Intellectual Property.

17.1 WG Intellectual Property.

17.1.1 Trademarks and Service Marks. To the extent that the Services permit or
require a Party to use the name, logo or domain name of the other Party, a Party
shall, unless otherwise agreed in a particular instance, adhere to all brand
identity standards provided in writing to the other Party. Any such use of the
name, logo or domain name by that Party does not constitute a trademark license
by the Party to the other Party to use the name, logo or domain name in
association with any other trademark, any product or service that a other Party
manufactures, distributes, sells, or supports, or any service that the other
Party performs or renders. The Parties acknowledge that the company logo and all
goodwill associated therewith of the other Party are, and shall remain, the sole
property of the Party that owns such company

 

Confidential- WG/FEI Master Service Agreement-Page 22 of 54



--------------------------------------------------------------------------------

logos and no rights are conferred upon the other Party with respect thereto. Any
and all trademarks appearing in any materials and systems connected with the
Services shall contain appropriate trademark ownership/attribution notices that
clearly identify the applicable owner as the owner of such trademarks.

17.1.2 WG Intellectual Property. WG shall be, and shall remain, the sole and
exclusive owner of all WG Intellectual Property. Subject to the other terms and
conditions of this Agreement, WG hereby grants to Integrated Supplier and its
subcontractors providing the Services, during the Term and during the period
Termination Assistance Services are being provided, a non-exclusive, worldwide,
royalty-free, non-transferable license to use. copy, maintain, modify, enhance
and create derivative works of the WG Intellectual Property solely for the
purpose of providing the Services to WG pursuant to this Agreement. Neither
Integrated Supplier nor its subcontractors shall be permitted to use WG
Intellectual Property for the benefit of any entities other than WG. Except as
requested or approved by WG, or as otherwise provided in this Agreement,
Integrated Supplier and its subcontractors shall cease all use of WG
Intellectual Property at the end of the Term and after Termination Assistance
Services are discontinued.

17.2 Access to Integrated Supplier’s Intellectual Property. Integrated Supplier
and its Affiliates shall be, and shall remain, the sole and exclusive owners of
all Integrated Supplier Intellectual Property. Subject to the other terms and
conditions of this Agreement, Integrated Supplier, on behalf of itself and its
Affiliates, hereby grants to WG. for itself and its Affiliates, a non-exclusive,
worldwide, royalty free (during the Term), non-transferable license. In
addition, Integrated Supplier will permit WG’s third-party contractors to access
Integrated Supplier’s ASP system in order to fulfill the necessary inventory
management requirements, subject to Integrated Supplier’s acceptable use policy.
Integrated Supplier may use the Integrated Supplier Intellectual Property for
any purpose, including for the purpose of providing services to a third party.

17.3 No Other Licenses. This Agreement does not grant or otherwise give either
Party ownership in, or other proprietary rights or license to use, the other
Party’s Intellectual Property Rights except as expressly provided for herein or
in an applicable Statement of Work.

17.4 Integrated Supplier and Third Party Intellectual Property. To the extent
Integrated Supplier desires to include any Integrated Supplier Intellectual
Property or other third party Intellectual Property in any WG Work Product or
Deliverables to be provided or licensed to WG that would not be covered by the
licenses granted to WG above, Integrated Supplier shall (i) notify WG prior to
such inclusion, (ii) identify all such Integrated Supplier Intellectual Property
and third party Intellectual Property in the applicable Statement of Work, and
(iii) not proceed with such inclusion without first obtaining WG’s consent.
During the Term and except as set forth in an applicable Statement of Work,
Integrated Supplier shall have financial and administrative responsibility for
obtaining any Consents and any additional licenses that may be necessary for
Integrated Supplier to use such third party Intellectual Property or Integrated
Supplier Software during the Term in the provision of Services and to grant the
licenses set forth in this Article 17, and WG shall have financial and
administrative responsibility for obtaining any Consents and any additional
licenses that may be necessary for Integrated Supplier to use the

 

Confidential- WG/FEI Master Service Agreement-Page 23 of 54



--------------------------------------------------------------------------------

WG Software and WG Systems in the provision of Services. The Party financially
and administratively responsible for obtaining the Consent shall obtain such
Consent. Such responsibility will include the payment of any required transfer,
upgrade, access, license or similar fees or charges related thereto. The other
Party will provide reasonable assistance to the responsible Party in obtaining
such Consent. The Parties will cooperate to obtain such Consents in a cost
effective and efficient manner.

If any Consent cannot be obtained, the Parties will (i) make any appropriate
adjustments to their respective obligations under this Agreement, all to the
extent necessary due to a failure to obtain such Consents, and (ii) seek to
establish mutually acceptable alternative arrangements so that the Parties may
perform their respective obligations under this Agreement by alternative means.
After the Term, Integrated Supplier shall use commercially reasonable best
effort efforts to obtain the right for WG and its Affiliates, as applicable, to
use such third party Intellectual Property, or to have a third party use such
third party Intellectual Property on WG’s and its Affiliates’ behalf.

17.5 Residual Rights. So long as a Party complies with its obligations under
this Agreement (including with respect to Intellectual Property Rights and
license rights and its confidentiality and data protection obligations), nothing
in this Agreement is intended to preclude a Party from acquiring, marketing,
developing, distributing, licensing, or using for itself or others, services,
products or technology that are the same as or similar to those provided
pursuant to this Agreement. Furthermore, subject to the rights that the other
Party may have with respect to patents or copyrights, a Part) will continue to
be free to use the general knowledge, skills and experience and any Residual
Rights that are acquired or used in the course of providing or receiving the
Services.

18. Representations, Warranties and Covenants.

18.1 Integrated Supplier Representations, Warranties and Covenants.

18.1.1 Authorization. Integrated Supplier represents and warrants: (i) that this
Agreement has been validly executed and delivered by Integrated Supplier and
that the provisions set forth in this Agreement constitute legal, valid, and
binding obligations of Integrated Supplier enforceable against Integrated
Supplier in accordance with their terms, subject to bankruptcy, insolvency,
reorganization and other laws affecting creditors’ rights generally, and with
regard to equitable remedies, to the discretion of the court before which
proceedings to obtain such remedies may be pending: (ii) that Integrated
Supplier has all requisite power and authority to enter into this Agreement and
to carry out the transactions contemplated by this Agreement, and that the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
requisite action on the part of Integrated Supplier; (iii) that Integrated
Supplier’s execution and delivery of this Agreement and Integrated Supplier’s
performance or compliance with the terms of this Agreement shall not conflict
with, result in a breach of, constitute a default under, or, other than the
Consents, require the consent of any third party under any license, sublicense,
lease, contract, agreement, or instrument to which Integrated Supplier is bound
or by which its properties are subject: and (iv) that

 

Confidential- WG/FEI Master Service Agreement-Page 24 of 54



--------------------------------------------------------------------------------

Integrated Supplier has not authorized any third party to act as a broker or
finder or in any similar capacity in connection with the transactions
contemplated by this Agreement.

18.1.2 Professional Services. Integrated Supplier represents and warrants that
Integrated Supplier will provide the Products. Services and the Termination
Assistance Services in a professional and workmanlike manner in accordance with
accepted industry standards of leading providers of third party logistic
services providing services similar to the Services.

18.1.3 Products. Integrated Supplier warrants that it will purchase all Products
and all parts herein, in accordance with the specifications provided by WG.
Integrated Supplier will assign the manufacturer’s warranty’s it receives to WG,
and verify the products received are as ordered. Integrated Supplier will
replace all non-conforming goods as soon as practicable. Further, Integrated
Supplier agrees to provide such cooperation and assistance as WG may reasonably
request to effectuate such protections and benefits against manufacturers of
such products, provided that Integrated Supplier shall not be obligated to take
any action that threatens or impairs its own rights, duties and
responsibilities.

18.1.4 Non-Infringement. Integrated Supplier warrants that to the best of its
knowledge: (i) any hardware, software, documents or other materials provided
under this Agreement or any Statement of Work do not infringe on the
Intellectual Property Rights of a third party; and (ii) it shall perform the
Services and Termination Assistance Services under this Agreement in a manner
that does not infringe, or constitute an infringement or misappropriation of.
any Intellectual Property Rights of any third party. WG’s remedies for a breach
of this warranty are set forth in Section 19.

18.1.5 No Unlawful or Unauthorized Actions. Integrated Supplier warrants that it
has not violated and will not violate any applicable Laws regarding the offering
of unlawful inducements, and, except as otherwise expressly provided in this
Agreement, it has not taken and will not take any actions that (i) create, or
purport to create, any obligation on behalf of WG, or (ii) grant, or purport to
grant, any rights or immunities to any third party under WG Intellectual
Property.

18.1.6 Viruses/Disabling Code. Each party warrants that to the best of its
knowledge that any Software provided or used by the Party as part of the
Services (including Third Party Software) or developed for one Party by the
other party (i) does not and shall not contain any malicious code designed to
intentionally disable, slowdown, impair or otherwise shut down the other Party’s
System, including any viruses, disabling code, time bombs or trojan horses and
(ii) shall be interoperable with other Software used by the other Party that may
deliver records to that Party, receive records from the other Party’s Software
or interact with such other Party’s Software, including to back-up and archive
data. Each party is responsible for notifications and other notifications set
forth in Appendix 4, however, in no event shall either party be liable for
malicious code received unknowingly from third parties.

 

Confidential- WG/FEI Master Service Agreement-Page 25 of 54



--------------------------------------------------------------------------------

WG represents and warrants that any WG Software owned by it, as provided in its
unmodified state by WG to Integrated Supplier, does not contain any malicious
code designed to intentionally disable, slowdown, impair or otherwise shut down
Integrated Supplier’s systems, including any viruses, disabling code, time bombs
or Trojan horses, except to the extent attributable to any action by Integrated
Supplier.

18.1.7 Continuing Warranties. Integrated Supplier covenants that each of the
representations and warranties set forth in this Section 18.1 and each other
express representation and warranty of Integrated Supplier in this Agreement,
shall remain true and correct during the Term. To the extent that any such
representation or warranty becomes untrue in any material respect during the
Term, Integrated Supplier shall notify WG of the facts and circumstances
surrounding such situation.

18.2 WG Representations, Warranties and Covenants.

18.2.1 Authorization. WG represents and warrants: (i) that this Agreement has
been validly executed and delivered by WG and that the provisions set forth in
this Agreement constitute legal, valid, and binding obligations of WG
enforceable against WG in accordance with their terms, subject to bankruptcy,
insolvency, reorganization and other laws affecting creditors” rights generally,
and with regard to equitable remedies, to the discretion of the court before
which proceedings to obtain such remedies may be pending; (ii) that WG has all
requisite power and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, and that the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated by this Agreement have been duly authorized by all requisite action
on the part of WG; (iii) that WG’s execution and delivery of this Agreement and
WG’s performance or compliance with the terms of this Agreement shall not
conflict with, result in a breach of, constitute a default under, or, other than
the Consents, require the consent of any third party under any license,
sublicense, lease, contract, agreement, or instrument to which WG is bound or by
which its properties are subject; and (iv) that WG has not authorized any third
party to act as a broker or finder or in any similar capacity in connection with
the transactions contemplated by this Agreement.

18.2.2 Non-Infringement. WG represents and warrants that: (i) any hardware,
software, documents or other materials provided under this Agreement, including
any WG Intellectual Property and WG Software that is owned by WG do not and
shall not infringe or otherwise conflict with the Intellectual Property Rights
of a third party; provided, however, that Integrated Supplier’s sole and
exclusive remedy for a breach of the warranty in this Section 18.2.2 shall be
Integrated Supplier’s rights under Section 19.2.

18.2.3 No Unauthorized Actions. WG represents and warrants that it has not taken
and will not take any actions that, except as expressly provided by this
Agreement (i) create, or purport to create any obligation on behalf of
Integrated Supplier, or (ii) grant, or purport to grant, any rights or
immunities to any third party under Integrated Supplier intellectual Property.

 

Confidential- WG/FEI Master Service Agreement-Page 26 of 54



--------------------------------------------------------------------------------

18.2.4 Continuing Warranties. WG covenants that each of the representations and
warranties set forth in this Section 18.2 and each other express representation
and warranty of WG in this Agreement, shall remain true and correct during the
Term. To the extent that any such representation or warranty becomes untrue in
any material respect during the Term, WG shall notify Integrated Supplier of the
facts and circumstances surrounding such situation.

18.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE
PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY
MATTER. INCLUDING FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY,
INFORMATIONAL CONTENT, SYSTEMS INTEGRATION, NON-INFRINGEMENT, INTERFERENCE WITH
ENJOYMENT, OR RESULTS TO BE DERIVED FROM THE USE OF ANY PRODUCT, SERVICE,
SOFTWARE, HARDWARE, OR OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT.

18.4 Compliance with Laws.

18.4.1 WG Compliance. WG shall comply with all Laws Applicable to WG and all
Generally Applicable Laws as they apply to WG and shall be responsible for any
fines, penalties, sanctions and interest imposed on Integrated Supplier or WG by
a Governmental Authority to the extent directly resulting from (i) the failure
of WG to comply with Laws Applicable to WG or Generally Applicable Laws as they
apply to WG, except to the extent caused by Integrated Supplier’s failure to
fulfill its obligations under this Agreement, (ii) the compliance by Integrated
Supplier with a WG Compliance Directive, or (ii) the failure of WG to issue a WG
Compliance Directive. WG shall promptly notify Integrated Supplier of any
non-compliance by WG with Laws Applicable to WG or Generally Applicable Laws as
they apply to WG that impacts Integrated Supplier upon learning thereof. WG
shall work expeditiously to remedy such non-compliance and the Parties will
otherwise cooperate in a manner with each other to allow for the Services to be
provided to the extent legally permissible. Integrated Supplier shall be
responsible for any fines, penalties, sanctions and interest imposed on WG by a
Governmental Authority resulting from WG’s noncompliance with Laws Applicable to
WG or Generally Applicable Laws as they apply to WG that is a direct result of
Integrated Supplier’s failure to perform the Services. To the extent of any
change in Laws Applicable to WG or Generally Applicable Laws as they apply to
WG, or a change to the Service as a result of a WG Compliance Directive, the
cost of such change shall be borne by WG. With respect to this Section 18.4.1, a
Statement of Work may specify specific obligations with respect to compliance
with Laws. The Parties agree that in the case of a conflict between the terms
and conditions of this Section 18.4.1 and a specific obligations on WG with
respect to compliance with Laws contained in a Statement of Work with respect to
whether an obligation is an obligation to comply with Laws Applicable to WG, the
specific obligation in a Statement of Work with respect to compliance shall be
deemed to be an obligation to comply with Laws Applicable to WG.

 

Confidential- WG/FEI Master Service Agreement-Page 27 of 54



--------------------------------------------------------------------------------

18.4.2 Integrated Supplier Compliance.

18.4.2.1 Laws Applicable to Integrated Supplier. Integrated Supplier shall
perform the Services in compliance with all Laws Applicable to Integrated
Supplier, all Generally Applicable Laws as they apply to Integrated Supplier,
and all WG Compliance Directives, and shall be responsible for any fines,
penalties, sanctions and interest imposed on Integrated Supplier or WG by a
Governmental Authority to the extent directly resulting from the failure of
Integrated Supplier to comply with (i) Laws Applicable to Integrated Supplier or
(ii) Generally Applicable Laws as they apply to Integrated Supplier or a WG
Compliance Directive, except to the extent caused by WG’s failure to fulfill its
obligations under this Agreement. Integrated Supplier shall promptly notify WG
in writing of non-compliance by Integrated Supplier with Laws Applicable to
Integrated Supplier or Generally Applicable Laws as they apply to Integrated
Supplier or WG Compliance Directives that impacts WG upon learning thereof.
Integrated Supplier shall work expeditiously to remedy such non-compliance and
the Parties will otherwise cooperate in a manner with each other to allow for
the Services to be provided to the extent legally permissible. To the extent a
change in Laws Applicable to Integrated Supplier or Generally Applicable Laws as
they apply to Integrated Supplier is such that had WG not entered into this
Agreement it would have had to modify its internal services as a consequence of
such change in Laws Applicable to Integrated Supplier or Generally Applicable
Laws as they apply to Integrated Supplier, the costs of such change in Laws
Applicable to Integrated Supplier or Generally Applicable Laws as they apply to
Integrated Supplier shall be borne by WG to the extent of such modifications;
provided, however, to the extent that the costs of such change are allocable to
multiple customers of Integrated Supplier, such costs shall be equitably
allocated to WG and such customers. To the extent of any other change in Laws
Applicable to Integrated Supplier or Generally Applicable Laws as they apply to
Integrated Supplier, the cost of such change in Laws Applicable to Integrated
Supplier or Generally Applicable Laws as they apply to Integrated Supplier shall
be borne by Integrated Supplier. In the event of any changes in Laws, Integrated
Supplier shall implement any necessary modifications to the Services prior to
the deadline imposed by the Governmental Authority having jurisdiction for such
change, in accordance with Section 10.2. With respect to this Section 18.4.2.1,
a Statement of Work may specify specific obligations with respect to compliance
with Laws. The Parties agree that in the case of a conflict between the terms
and conditions of this Section 18.4.2.1 and specific obligations of Integrated
Supplier with respect to compliance with Laws contained in a Statement of Work
with respect to whether an obligation is an obligation to comply with Laws
Applicable to Integrated Supplier, the specific obligation in a Statement of
Work with respect to compliance shall be deemed to be an obligation to comply
with Laws Applicable to Integrated Supplier.

18.4.2.2 Compliance Directives. WG shall instruct Integrated Supplier as to the
manner in which Integrated Supplier should perform the Services or implement
changes to the Services so as to comply with any Laws Applicable to WG or
Generally Applicable Laws as they apply to WG (a “WG Compliance Directive”). WG
may, at any time after the Effective Date, identify the

 

Confidential- WG/FEI Master Service Agreement-Page 28 of 54



--------------------------------------------------------------------------------

specific obligations of Integrated Supplier that so enable WG to comply with any
Laws Applicable to WG or Generally Applicable Laws as they apply to WG,
including compliance with applicable WG Policies and Procedures, and meeting
specific Service Levels, and such identification will serve as the WG Compliance
Directive relating thereto. Integrated Supplier shall be authorized to act and
rely on, and shall implement, each WG Compliance Directive in the performance
and delivery of the Services. Subject to Section 10.2, any changes to the
Services necessitated by a new WG Compliance Directive shall be as agreed by the
Parties in accordance with the Change Request Procedures. To the extent that the
costs of such Changes are allocable to multiple customers of Integrated
Supplier, such costs shall be equitably allocated to WG and such customers.

18.4.2.3 Interpretive Issues. If Integrated Supplier determines in good faith
that the performance of the Services requires an interpretation of any aspect of
a WG Compliance Directive (an “interpretive Issue”), Integrated Supplier shall
give WG a written request for interpretation, which shall include the factual
scenario at issue for resolution. WG shall as soon as practical instruct
Integrated Supplier in writing with respect to each such Interpretive Issue so
presented to it, and Integrated Supplier is authorized to act and rely on, and
shall promptly implement such WG instruction(s) in the performance and delivery
of the Services as agreed by the Parties in accordance with the Change Request
Procedures. All WG interpretative responses regarding Interpretive Issues shall
be deemed WG Compliance Directives. WG shall be responsible for any fines,
penalties, sanctions or interest imposed on Integrated Supplier or WG by a
Governmental Authority resulting from Integrated Supplier’s failure to comply
with WG Compliance Directives to the extent such fines or penalties result
directly from WG’s failure to respond, within a reasonable period of time, to a
written request by Integrated Supplier for interpretation of a WG Compliance
Directive.

18.4.3 Material Impact on Changes of Law. If the implementation of a WG
Compliance Directive pursuant to Section 18.4.2.2 or a Change due to change in
Laws Applicable to WG or Generally Applicable Laws as they apply to WG or.
(subject to Section 18.4.2.2), Laws Applicable to Integrated Supplier or
Generally Applicable Laws as they apply to Integrated Supplier, results in WG
being required to pay Integrated Supplier charges that represent an increase of
greater than ten percent (10%) in the monthly Charges for the Services to which
such WG Compliance Directive or Change relates, or a material reduction in the
quality or scope of such Services, then WG shall have the right to terminate
such Services or this Agreement by giving Integrated Supplier one hundred and
eighty (180) days” notice of such termination pursuant to this Section 18.4.3.
Otherwise, Integrated Supplier and WG will execute the Change in accordance with
the Change Request Procedures.

18.4.4 Notification. Integrated Supplier will notify WG of any changes in Laws
Applicable to WG. Laws Applicable to Integrated Supplier or Generally Applicable
Laws, or of any non-compliance by WG with Laws Applicable to WG or Generally
Applicable Laws of which Integrated Supplier employees providing the Services
become aware; provided, however, that notwithstanding anything to the

 

Confidential- WG/FEI Master Service Agreement-Page 29 of 54



--------------------------------------------------------------------------------

contrary in the Agreement (i) failure of Integrated Supplier to notify WG of
such changes in Laws Applicable to WG, Laws Applicable to Integrated Supplier or
Generally Applicable Laws, or of such non-compliance with Laws Applicable to WG
or Generally Applicable Laws shall not be deemed a breach of this Agreement by
Integrated Supplier, and (ii) nothing in this Section 18.4.4 or in this
Agreement shall be read to require Integrated Supplier to maintain, staff or
fund a legal compliance organization. To the extent that Integrated Supplier
employees do not notify WG of changes in Laws Applicable to WG or Generally
Applicable Laws or of WG’s non-compliance with Laws Applicable to WG or
Generally Applicable Laws, Integrated Supplier agrees to meet with WG and
discuss in good faith how Integrated Supplier might improve its ability to
provide such notifications (subject always to the conditions in the previous
sentence).

18.4.5 Miscellaneous. Notwithstanding anything to the contrary in this
Agreement:

(i) Neither WG nor Integrated Supplier will be required to undertake any
activity that would violate any Laws,

(ii) Integrated Supplier will not be required to provide, and nothing in this
Agreement will be construed as the provision by Integrated Supplier of, any
legal, accounting, audit, attest, tax or other similar professional advice, and

(iii) Integrated Supplier will not be required to maintain staff or fund a legal
compliance organization.

19. Indemnification

19.1 Integrated Supplier’s Indemnity

19.1.1 General. Integrated Supplier shall indemnify, defend, and hold harmless
the WG Indemnified Parties, in accordance with the procedures described in
Section 19.3, from and against any and all Claims and threatened Claims to the
extent arising out of, or relating to, any of the following with respect to this
Agreement:

(i) any bodily injury or damage to tangible property where such accident, injury
or damage results from a negligent act or omission or Willful Misconduct of
Integrated Supplier or its subcontractors or employees;

(ii) the employment, engagement or termination of the employment or engagement
of an employee or subcontractor of Integrated Supplier or claim by any
employees, or subcontractors of Integrated Supplier or on behalf of any
employees or subcontractors of Integrated Supplier by a recognized trade union,
representative of employees or subcontractors of Integrated Supplier in respect
of Integrated Supplier’s obligations under any labor Laws;

 

Confidential- WG/FEI Master Service Agreement-Page 30 of 54



--------------------------------------------------------------------------------

(iii) any failure by Integrated Supplier to pay, remit or discharge any Taxes
(including interest and penalties) for which Integrated Supplier is responsible
as set forth in Section 6.4 and Appendix 3, or any Statement of Work:

(iv) any breach by Integrated Supplier of any Assigned Agreement or negligent
acts or omissions or Willful Misconduct of Integrated Supplier in connection
with any Assigned Agreement occurring subsequent to the assignment of such
Assigned Agreement to Integrated Supplier by WG;

(v) any claims made by Integrated Supplier’s subcontractors or vendors in
connection with the Services provided hereunder except to the extent caused by
WG;

(vi) (A) offers of employment to transferring employees by Integrated Supplier;
and (B) except for such acts directed by WG to be undertaken by Integrated
Supplier, any alleged act or omission by Integrated Supplier or its Personnel
giving rise to potential liability arising out of or relating to (1) any
employment related claims of or on behalf of transferred employees arising on
and after the hire date and relating to their employment by Integrated Supplier,
and (2) any claims that Integrated Supplier has violated any Worker Notification
Law or other claims of or on behalf of transferred employees arising as a result
of claims arising after the hire date for breach of a written or oral contract
of employment with Integrated Supplier, employee benefits plans, policies, or
programs for which the transferred employees are eligible in accordance with the
terms of such express contract of employment with Integrated Supplier, or with
respect to any claims by such employees under such plans, policies, or programs
during the Transferred Employees* employment with Integrated Supplier;

(vii) any breach of Integrated Supplier’s representations or warranties set
forth in Section 18.1.1 ; and

(viii) Integrated Supplier’s failure to obtain, maintain or comply with
applicable Consents.

19.1.2 Intellectual Property. Integrated Supplier shall indemnify, defend and
hold harmless the WG Indemnified Parties, in accordance with the procedures
described in Section 19.3, from and against any and all Claims arising out of
any actual or alleged infringement or misappropriation of any Intellectual
Property Rights owned by a third party relating to the Services, Termination
Assistance Services, Integrated Supplier Intellectual Property, Deliverables, or
WG Work Product (collectively. “Integrated Supplier Indemnified Items” and
individually, a “Integrated Supplier Indemnified Item”), including any Claims
alleging or establishing that: (i) WG’s permitted use under this Agreement of
the Integrated Supplier Indemnified Items infringes or misappropriates any
Intellectual Property Rights of a third party; or (ii) the processes utilized by
Integrated Supplier in providing

 

Confidential- WG/FEI Master Service Agreement-Page 31 of 54



--------------------------------------------------------------------------------

the Services to WG infringe or misappropriate any Intellectual Property Rights
of a third party; provided, however, that Integrated Supplier’s obligation to
indemnify for patent infringement shall be limited to (A) for Services, to
patents that have issued at any time prior to the Execution Date or during the
Term, and (B) for Deliverables and WG Work Product, to patents that have issued
any time prior to the Execution Date, or after the Execution Date but only up to
the date that is one (1) year after the applicable delivery date, in each case,
in a country to which, or from which, the Services are provided.

19.1.3 Limitations. Integrated Supplier’s indemnification obligations under
Section 19.1.2 shall not extend to any Claims to the extent resulting from, or
relating to (i) WG’s use of the Integrated Supplier Indemnified Item outside the
scope of any applicable license granted by Integrated Supplier;
(ii) modification of a Integrated Supplier Indemnified Item, unless such
modification was done with the authorization of Integrated Supplier, or at the
request of Integrated Supplier or someone working on behalf of Integrated
Supplier; (iii) WG’s failure to use corrections or enhancements made available
by Integrated Supplier at no additional charge to WG; (iv) WG’s use of the
Integrated Supplier Indemnified Item in combination with any product or
information not owned or developed by Integrated Supplier, where such
combination causes the infringement (except where such combination is described
in a Statement of Work, or is reasonably contemplated by the Parties given the
intended use of the Integrated Supplier Indemnified Item); (v) WG’s
distribution, marketing or use for the benefit of third parties of the
Integrated Supplier Indemnified Item; or (vi) the use of information, direction,
specification or materials provided by WG or any third party (excluding
subcontractors and Affiliates of Integrated Supplier) to the extent such
information, direction, specification or materials constitute the elements of
the claim).

19.1.4 Duty to Correct. Other than as set forth herein, if the Integrated
Supplier has indemnified Washington Gas, or any portion thereof is held to
constitute an infringement of any Intellectual Property Right held by any third
party or its use as contemplated by this Agreement be enjoined or threatened to
be enjoined. Integrated Supplier shall promptly notify WG and within a
reasonable period of time, at Integrated Supplier’s expense, (i) procure for WG
the right to continue to use the same, as delivered under the applicable
Statement of Work, or (ii) replace or modify with WG approval the Integrated
Supplier Indemnified Item, or portion thereof with a version that is
non-infringing, provided that the replacement or modified version must be
equivalent to or better than the Integrated Supplier Indemnified Item being
replaced or modified. If (i) and (ii) are not available to Integrated Supplier,
in addition to any other damages or expenses reimbursed under this section.
Integrated Supplier shall reimburse WG for any separate, discernable Charges
paid by WG to Integrated Supplier for any affected Deliverable or Work Product,
and WG shall have the right to immediately terminate the applicable Statement of
Work and this Agreement for cause pursuant to Section 23.1.2.

 

Confidential- WG/FEI Master Service Agreement-Page 32 of 54



--------------------------------------------------------------------------------

19.1.5 Third Party Indemnities. Integrated Supplier shall use its to extend the
benefit to WG Indemnified Parties of any warranties and indemnities related to
Intellectual Property Rights, which warranties and indemnities are provided to
Integrated Supplier through any Integrated Supplier Third Party Supplier
Agreements, or through any agreement with a third party licensing such Software
to Integrated Supplier.

19.2 WG’s Indemnity. WG shall defend, indemnify and hold harmless the Integrated
Supplier Indemnified Parties, in accordance with the procedures described in
Section 20.3, from and against any and all Claims and threatened Claims to the
extent arising out of, or relating to, any of the following with respect to this
Agreement:

(i) any bodily injury or damage to tangible property where such accident, injury
or damage results from the act, omission, negligence or Willful Misconduct of WG
or its subcontractors and employees;

(ii) the employment, engagement or termination of the employment or engagement
of an employee or subcontractor of WG or claim by any employees, or
subcontractors of WG or on behalf of any employees or subcontractors of WG by a
recognized trade union, works of counsel, staff association or other
representative of employees or subcontractors of WG in respect of WG’s
obligations under any labor Laws:

(iii) any failure by WG to pay. remit or discharge any Taxes (including interest
and penalties) for which WG is responsible as set forth in Section 6.5 and
Appendix 3 or any Statement of Work;

(iv) any breach by WG of any Assigned Agreement or acts or omissions of WG in
connection with any Assigned Agreement occurring before the effected assignment
of such Assigned Agreement to Integrated Supplier by WG;

(v) any claims made by WG’s subcontractors, Third Party Providers or vendors in
connection with the Services provided hereunder except to the extent caused by
or made by Integrated Supplier or its Affiliates;

(vi) any breach of WG’s representations or warranties set forth in this
agreement;

(vii) except for such acts directed by Integrated Supplier to be undertaken by
WG, (A) any employment-related claims of or on behalf of affected employees
arising prior to the hire date and relating to their employment with WG.
regardless of the dale upon which the claim is made, and claims arising out of
or related to cessation of their employment with WG, (B) any claims that WG has
violated any Worker Notification Law or any other employment related claims of
or on behalf of affected employees (other than claims of or on behalf of
transferred employees arising from and after the hire date and relating to their
employment by Integrated Supplier), and claims of

 

Confidential- WG/FEI Master Service Agreement-Page 33 of 54



--------------------------------------------------------------------------------

transferred employees arising from a written or oral contract of employment
entered into by WG with any such transferred employee, (C) any claims alleging
that WG is bound by or a party to any collective bargaining agreement or other
agreement with any trade union, council of trade unions, employee bargaining
agency or affiliated bargaining agent relating to any of the transferring
employees; and (D) any employment related claims of or on behalf of affected
employees arising out of acts directed by WG to be undertaken by Integrated
Supplier with respect to such employees;

(viii) WG’s failure to obtain, maintain or comply with applicable Consents.

19.2.2 Intellectual Property. WG shall indemnify, defend and hold harmless
Integrated Supplier Indemnified Parties, in accordance with the procedures
described in Section 19.3, from and against any and all Claims arising out of
any actual or alleged infringement or misappropriation of any Intellectual
Property Rights owned by a third party relating to the WG Data, WG Intellectual
Property or WG Software owned by WG (collectively, “WG Indemnified Items,” and
individually, a “WG Indemnified Item”), including any Claims alleging or
establishing that: Integrated Supplier’s permitted use under this Agreement of a
WG Indemnified Item infringes or misappropriates any Intellectual Property
Rights of a third party; provided, however, that WG’s obligation to indemnify
for patent infringement shall be limited to patents that have issued at any time
prior to the Execution Date or during the Term in a country to which, or from
which, the Services are provided.

19.2.3 Limitations. WG’s indemnification obligations under Section 19.2.2 shall
not extend to any Claims to the extent resulting from, or relating to
(i) Integrated Supplier’s use of the WG Indemnified Item outside the scope of
the license granted by WG; (ii) modification of a WG Indemnified Item, unless
such modification was done with the authorization of WG, or at the request of WG
or someone working on behalf of WG; (iii) Integrated Supplier’s failure to use
corrections or enhancements made available by WG at no additional charge to
Integrated Supplier; (iv) Integrated Supplier’s use of the WG Indemnified Item
in combination with any product or information not owned or developed by WG,
where such combination causes the infringement (except where such combination is
described in a Statement of Work or is reasonably contemplated by the Parties
given the intended use of the WG Indemnified Item in the provision of the
Services); (v) Integrated Supplier’s distribution, marketing or use for the
benefit of third parties (excluding Integrated Supplier’s Affiliates) of the WG
Indemnified Item; or (5) the use of information, direction, specification or
materials provided by Integrated Supplier or any third party (excluding
subcontractors of WG) to the extent such information, direction, specification
or materials constitute the elements of the claim).

19.2.4 Third Party Indemnities. WG shall use its best professional effort to
extend the benefit to Integrated Supplier Indemnified Parties of any warranties
and indemnities related to Intellectual Property Rights and. with respect to any
third party Software provided by WG to Integrated Supplier, freedom of such
Software from

 

Confidential- WG/FEI Master Service Agreement-Page 34 of 54



--------------------------------------------------------------------------------

viruses or other malicious code, which warranties and indemnities are provided
to WG through any WG Third Party Supplier Agreements, or through any agreement
with a third party licensing such Software to WG.

19.3 General Provisions and Procedures. The indemnification provisions set forth
in this Agreement are subject to the following general provisions and
procedures:

19.3.1 Notice. Any Indemnified Party entitled to indemnification under this
Agreement shall provide the Indemnifying Party with an Indemnification Notice
regarding the applicable Claim promptly but in any event within ten
(10) Business Days after the Indemnified Party receives a summons, or within
twenty (20) Business Days after the Indemnified Party receives any other written
communication; provided that the failure of the Indemnified Party to undertake
such actions shall not relieve the Indemnifying Party of any obligation it may
have to indemnify, except and only to the extent that the Indemnifying Party’s
ability to fulfill such obligation has been actually and materially prejudiced
thereby.

19.3.2 Counsel. The Indemnified Party shall permit the Indemnifying Party to
answer and defend the claim. The Indemnifying Party shall permit the Indemnified
Party to participate in its own defense with its own counsel at its own expense.
If the Indemnified Party elects to participate in its own defense, the
Indemnifying Party shall agree to consider in good faith the views of the
Indemnified Party and its counsel and to keep the Indemnified Party and its
counsel reasonably informed of the progress of the defense, litigation,
arbitration, or settlement discussions relating to such claims.

19.3.3 Settlement. The Indemnifying Party shall not settle any claims against
the Indemnified Party that involves anything other than a waiver of claims and
the payment of a settlement by the Indemnifying Party except with the
Indemnified Party’s prior written permission. The Indemnifying Party shall not
be responsible for any settlement made by the Indemnified Party without the
Indemnifying Party’s written permission. In the event the Indemnified Party and
Indemnifying Party agree to settle a claim, the Indemnifying Party shall not
publicize the settlement without first obtaining the Indemnified Party’s written
permission.

19.3.4 Third Party Losses. The Indemnifying Party shall use commercially
reasonable best effort to mitigate liability, damages, and other losses suffered
in connection with this Article 19, including where any damages can be mitigated
by lawfully pursuing recovery from third parties, in which case the Indemnifying
Party shall conduct or permit diligent efforts to so recover.

19.4 Force Majeure.

19.4.1 Force Majeure Events. Subject to Section 19.4.2, neither Party shall be
liable for any failure or delay in the performance of its obligations under this
Agreement to the extent such failure or delay or both is caused by a Force
Majeure Event. The Parties expressly acknowledge that Force Majeure Events do
not include

 

Confidential- WG/FEI Master Service Agreement-Page 35 of 54



--------------------------------------------------------------------------------

the regulatory acts of governmental agencies in the ordinary course, labor
strikes by the workforce of the Party subject to the failure or delay, or the
non-performance of subcontractors or third party suppliers of the non-performing
Party, unless such failure or non-performance by a subcontractor or third party
suppliers is itself caused by a Force Majeure Event. Upon the occurrence of a
Force Majeure Event, the non-performing Party shall be excused from any further
performance or observance of the affected obligation(s) for as long as such
circumstances prevail, and such Party continues to attempt to recommence
performance or observance to the greatest extent possible without delay.

19.4.2 Business Continuity Plan. Notwithstanding any other provision of this
Agreement, a Force Majeure Event shall (i) obligate and require Integrated
Supplier to perform its obligations under the Business Continuity Plan within
the time period described therein and (ii) not relieve Integrated Supplier from
any performance obligation to the extent the Business Continuity Plan was
intended to prevent or minimize the occurrence of the Force Majeure Event.
Integrated Supplier shall implement the redundancy requirements set forth in the
Business Continuity Plan and/or the applicable Statements of Work. The Business
Continuity Plan shall provide sufficient redundancy with respect to core aspects
of the Services to minimize the impact of any Force Majeure Event. If Integrated
Supplier is unable to perform the Services in any material respect. Integrated
Supplier shall immediately notify WG of such inability. WG, in its sole
discretion, may elect to provide integrated Supplier a reasonable opportunity to
recommence performance. WG may procure such Services from an alternate source
and suspend Integrated Supplier’s provision of such Services for the duration of
the agreement executed between WG and such alternate source in respect of the
provision of such services. WG will use its best professional effort to minimize
the duration of the agreement to procure such services from such alternate
source. Integrated Supplier will use its commercially reasonable best effort to
coordinate its re-initiation of the performance of the Services in conjunction
with the termination of such agreement pursuant to which WG receives services
from the alternate source. Integrated Supplier will credit WG for cost for any
services that must be procured from such alternate source for a period of one
hundred twenty (120) days up to the amount equal to one hundred percent
(100%) of the Charges paid to Integrated Supplier by WG during this one hundred
twenty (120) day period; however. WG’s obligations to continue paying the
Charges to Integrated Supplier will remain in full force and effect.

19.5 Duty to Mitigate. Each Party has a duty to mitigate the damages that would
otherwise be recoverable from the other Party pursuant to this Agreement by
taking appropriate actions within agreed upon scope, timeline, resources, and
financials to reduce or limit the amount of such damages.

20. Insurance. For the avoidance of doubt, the insurance that Integrated
Supplier is required to maintain hereunder shall cover Integrated Supplier and
its Affiliates.

20.1 Integrated Supplier Insurance Coverage. Integrated Supplier warrants that
it will, at all times relevant to this Agreement, carry coverage with
responsible insurance providers

 

Confidential- WG/FEI Master Service Agreement-Page 36 of 54



--------------------------------------------------------------------------------

(as evidenced by an AM Best rating of A- / VIII or better) that are licensed to
do business within all of WG operating territories. The insurance coverage shall
include, but not be limited by, the following:

20.1.1 Workers’ Compensation Insurance. In compliance with appropriate federal
and state laws, and Employers Liability Insurance with limit of not less than
$1,000.000 per accident or disease for each employee.

20.1.2 Commercial General Liability Insurance. Including, but not limited to,
contractual coverage for all of the provisions or this Agreement, with limits of
not less than $2,000,000 per occurrence with a $2,000,000 aggregate. $2,000,000
Products and Completed Operations aggregate; $1,000,000 Personal Injury and
Advertising injury per offense.

20.1.3 Automobile Liability Insurance. Including for vehicles owned, hired and
non-owned, with a combined single limit of not less than $1,000,000 per
accident.

20.1.4 Crime Insurance. Which shall provide coverage for the loss of money,
security and other property including coverage for theft by electronic means,
employee dishonesty, depositor forgery, for losses inside and outside the
premises without a conviction clause, for lost or destroyed checks, with a limit
of not less than $2.0 million.

20.1.5 Excess Liability Insurance. Excess liability insurance. Which shall carry
coverage in excess of the limits provided for in the above policies except
Employers Liability, with a limit of not less than $4,000,000.

20.2 Certificates. Upon execution of this Agreement, Integrated Supplier shall
cause copies of all required insurance policies to be endorsed by the insurance
providers for the above coverages. Evidence of the above insurance policies
shall be provided to WG, on a continuous basis and on a standard ACORD form,
providing not less than 30-days notice of cancellation or material alteration.

(a) The following wording shall be used on the Certificate:

“Washington Gas Light Company, its successors, subsidiaries, directors,
officers, agents and employees are named as additional insureds on all policies
listed above with the exception of Workers” Compensation. These same policies
will all provide a blanket waiver of subrogation to the benefit of Washington
Gas. This insurance is Primary, not Contributory, and not in excess of any other
insurance of Certificate Holder.”

21. Dispute Resolution Process. Any Dispute between the Parties shall be
resolved as provided in this Article 21.

21.1 Informal Dispute Resolution. Informal dispute resolution procedures shall
be managed in accordance with Appendix 8.

 

Confidential- WG/FEI Master Service Agreement-Page 37 of 54



--------------------------------------------------------------------------------

21.2 Formal Proceedings. Formal proceedings for the resolution of a Dispute may
be commenced after the earlier of (i) the designated representatives concluding
that amicable resolution of the Dispute through continued negotiation does not
appear likely, or (ii) ninety (90) days after the initial request to negotiate
the Dispute, except for Disputes related to disputed amounts in invoices, for
which such time period shall be thirty (30) days. Notwithstanding the foregoing,
each Party may institute formal proceedings at any time in order to avoid the
expiration of any applicable limitations period, to preserve a superior position
with respect to other creditors, or to seek equitable relief.

21.3 Equitable Relief. A Party may seek equitable relief if (i) a Party makes a
determination that a breach (or potential breach) of the terms of this Agreement
by the other Party may result in damages or consequences that shall be
immediate, severe, and incapable of adequate redress after the fact, so that a
temporary restraining order or other immediate injunctive relief is the only
adequate remedy, or (ii) a third party necessary to the resolution of the
Dispute cannot be joined in the escalation process described in this section.

21.4 Choice of Law. THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA EXCLUDING
ITS CONFLICTS OF LAW PRINCIPLES SHALL GOVERN THIS AGREEMENT. WITH RESPECT TO ANY
AND ALL LITIGATION ARISING OUT OF, OR RELATED TO, THE TERMS OF, THE TRANSACTIONS
AND RELATIONSHIPS CONTEMPLATED BY, OR BREACH OR ALLEGED BREACH OF, THIS
AGREEMENT, INTEGRATED SUPPLIER HEREBY IRREVOCABLY CONSENTS (1) TO THE EXCLUSIVE
JURISDICTION OF, AND VENUE IN. ANY FEDERAL COURT OF COMPETENT JURISDICTION
LOCATED IN VIRGINIA FOR THE PURPOSES OF ADJUDICATING ANY MATTER ARISING FROM OR
IN CONNECTION WITH THIS AGREEMENT AND THE NONEXCLUSIVE JURISDICTION OF LOCAL
COURTS WITH RESPECT TO DATA PROTECTION CLAIMS OR OTHER MATTERS REQUIRED TO BE
BROUGHT IN A LOCAL COURT OR FOR MATTERS FOR WHICH SUCH FEDERAL COURTS DO NOT
EXERCISE JURISDICTION AND (II) AGREES TO ONLY INSTITUTE LITIGATION IN SUCH
COURTS. THE PARTIES FURTHER IRREVOCABLY CONSENT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY OTHER COURT LOCATED WITHIN A JURISDICTION THAT ENCOMPASSES
ASSETS OF A PARTY AGAINST WHICH A JUDGMENT HAS BEEN RENDERED FOR THE ENFORCEMENT
OF SUCH JUDGMENT OR AWARD AGAINST THE ASSETS OF SUCH PARTY.

21.5 Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES. TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN THE RESOLUTION OF ANY DISPUTE
ARISING OUT OF, OR RELATING TO, THIS AGREEMENT.

22. Risk of Loss and Risk of Ownership.

22.1 Risk of Loss. Integrated Supplier shall have the exclusive care, custody,
and control of all WG Owned (including Excess Materials, Non-Stock Materials,
Emergency Materials, and Customer Measurement Devices (CMDs) stored at
Integrated Supplier’s facility or on Integrated Supplier’s vehicles until the
time that WG lakes physical possession of the WG Owned Materials at a WG Depot.
WG Contractor facility, a requested WG construction jobsite,

 

Confidential- WG/FEI Master Service Agreement-Page 38 of 54



--------------------------------------------------------------------------------

or upon pickup by a WG employee or WG Contractor at Integrated Supplier’s
facility. Such transfer of responsibility shall be documented via a WG employee
or WG Contractor-signed packing slip, bill of lading, or an otherwise mutually
agreed upon proof of delivery (POD) methodology. WG shall not be liable for any
loss, shrinkage, or damage of WG Owned materials stored at Integrated Supplier’s
facility or on Integrated Supplier’s vehicles, however caused.

If Integrated Supplier learns of any loss, shrinkage, or damage to any WG Owned
material stored at Integrated Supplier’s facility or on Integrated Supplier’s
vehicles. Integrated Supplier will immediately notify WG Procurement Department
of such fact. Loss or shrinkage may be identified as a result of a WG or
Integrated Supplier-performed physical count or cycle count. Integrated
Supplier’s notification shall include but not be limited to a detailed listing
of all unaccounted for or damaged WG Owned material SKUs, the unaccounted for or
damaged quantities, and the root cause of such loss, shrinkage, or damage, if
immediately known. WG Procurement Department shall evaluate the historical usage
and criticality of the unaccounted for or damaged WG Owned material(s) and
provide Integrated Supplier with a course of action (e.g., expedite the
replenishment process, replenish in accordance with manufacturer’s standard
lead-time, do not replenish, etc.).

In any event, Integrated Supplier shall submit a credit memo to WG Procurement
Department for all unaccounted for or damaged WG Owned materials within three
(3) business days of WG’s receipt of such notification by Integrated Supplier.
The credit memo shall reference the WG five-digit stock code of the unaccounted
for or damaged WG Owned material (as applicable), the description of the WG
Owned material, and the quantities of all unaccounted for or damaged WG Owned
material identified. Integrated Supplier shall credit any unaccounted for or
damaged WG Owned material at the current replacement cost of the unaccounted for
or damaged WG Owned material.

In addition, Integrated Supplier shall have the exclusive care, custody, and
control of all Integrated Supplier Owned Materials until the time that WG
submits a formal material request for such Integrated Supplier Owned Materials
and takes physical possession of the Integrated Supplier Owned Materials at a WG
Depot, WG Contractor facility, a requested WG construction jobsite, or upon
pickup by a WG employee or WG Contractor at Integrated Supplier’s facility. Such
transfer of ownership shall be documented via a WG employee or WG
Contractor-signed packing slip, bill of lading, or an otherwise mutually agreed
upon proof of delivery (POD) methodology. WG shall not be liable for any loss,
shrinkage, or damage of Integrated Supplier Owned Materials, however caused.

22.2 Risk of Ownership. As part of Transition, integrated Supplier and WG shall
mutually establish and agree to an individual Item Plan for all Stock Materials
that Integrated Supplier will sell to and/or stock for WG. The Item Plan shall
specify the WG-assigned five-digit stock code, the ownership classification (WG
Owned Material or Integrated Supplier Owned Material), (he purchasing
classification (Core Material. Polyethylene (PE) Pipe, or Specialty Material),
the service level classification (Critical Material. Non-Critical Material), the
estimated annual usage of the item, the current replenishment parameters, and
the maximum quantity for which WG shall be liable.

 

Confidential- WG/FEI Master Service Agreement-Page 39 of 54



--------------------------------------------------------------------------------

The mutually agreed upon maximum quantity for which WG shall be liable for
Integrated Supplier Owned Materials shall represent the maximum quantity that WG
would be responsible for purchasing should the Integrated Supplier Owned
Material be discontinued by WG, become an Inactive Material or upon termination
of this Master Services Agreement. Unless otherwise set forth within the Item
Plan as mutually agreed to by both parties, any Integrated Supplier Owned
Material also classified as a Core Material from a purchasing classification
shall have a maximum liable quantity of zero (0).

If WG gives notification to Integrated Supplier that the usage of an Integrated
Supplier Owned Material is expected to decrease or diminish entirely due to
business changes, Integrated Supplier and WG shall mutually agree to a revised
maximum quantity for which WG is liable and modify the Item Plan accordingly.
Upon notification of such a change in material usage, the maximum quantity for
which WG shall be liable shall be limited to the lesser of: i) the quantity of
the Integrated Supplier Owned Material owned by Integrated Supplier plus any
open, non-blanket Purchase Order quantities at the time that WG provides such
notification; or ii) the maximum quantity for which WG shall be liable as
defined within the Item Plan at the time that WG provides such notification.

In the event that WG does not physically request and take possession of any
quantity of an Integrated Supplier Owned Material SKU for more than twelve
(12) consecutive months and/or otherwise obsoletes an Integrated Supplier Owned
Material, the Integrated Supplier Owned Material shall be reclassified as an
Inactive Material. Integrated Supplier will review and report any Inactive
Materials to WG on a quarterly basis. Any Inactive Material will be collectively
evaluated by Integrated Supplier and WG and be treated as follows:

 

  (A) Inactive Materials exclusively determined by WG to be critical to its
overall operation will be purchased by WG, reclassified as a Emergency Material,
and transferred into WG’s Emergency Locker at Integrated Supplier’s facility;

 

  (B) Inactive Materials determined by WG as not being critical to its overall
operation will be managed by Integrated Supplier as follows (prioritized in
sequential order to clearly define Integrated Supplier’s responsibilities):

 

  (1) Returned to manufacturer; WG will be responsible for compensating
Integrated Supplier for any applicable restocking fees directly passed on by the
original manufacturer plus any reasonable freight costs incurred as a result of
returning the Inactive Material to the original manufacturer;

 

  (2) Sell to other end users; WG will be responsible for any reasonable freight
costs incurred as a result of selling the Inactive Material to the identified
purchaser as long as the freight costs do not exceed the sale price of the
Inactive Material;

 

Confidential- WG/FEI Master Service Agreement-Page 40 of 54



--------------------------------------------------------------------------------

  (3) Sell to WG and either reclassified as a WG Owned Material or disposed of
as scrap; WG to be responsible for purchasing the Inactive Material at the
normal contract price as of the date that the notification of contract
termination was received by either party. WG will be responsible for any
reasonable disposal costs incurred as a result of disposing of the Inactive
Material from the Integrated Supplier’s facility if. at WG’s sole discretion. WG
determines to scrap the Inactive Material.

In the event of termination as set forth in Article 23 of the Agreement, all WG
Owned Stock Materials (including Emergency Materials and CMDs) and Non-Stock
Materials shall be immediately returned to WG’s possession at a mutually agreed
to WG facility. For all Integrated Supplier Owned Materials, Integrated Supplier
and WG shall collaborate to determine if the material is critical to WG’s
operation. If deemed critical by WG, WG shall be responsible for purchasing all
Integrated Supplier Owned Materials up to the maximum liable quantity set forth
in each Integrated Supplier Owned Material’s Item Plan. Any quantity in excess
of the maximum liable quantity would continue to be owned by Integrated
Supplier.

For all Integrated Supplier Owned Materials not deemed as critical. Integrated
Supplier shall be responsible for reallocating the material for on-hand
quantities up to the maximum liability quantity set forth in each Integrated
Supplier Owned Material’s Item Plan in accordance with WG’s instructions as
follows (prioritized in sequential order to clearly define Integrated Supplier’s
responsibilities):

 

  (A) Returned to the manufacturer; WG will be responsible for compensating
Integrated Supplier for any applicable restocking fees directly passed on by the
original manufacturer plus any reasonable freight costs incurred as a result of
returning the Integrated Supplier Owned Material to the original manufacturer;

 

  (B) Sell to other end users; WG to be responsible for any reasonable freight
costs incurred as a result of selling the Integrated Supplier Owned Material to
the identified purchaser as long as the freight costs do not exceed the sale
price of the Integrated Supplier Owned Materials;

 

  (C) Sell to WG; WG to be responsible for purchasing the Integrated Supplier
Owned Material at the normal contract price as of the date that the notification
of contract termination was received by either party.

Any quantity in excess of the maximum liable quantity would continue to be owned
by integrated Supplier.

23. Termination.

23.1 Termination by WG in the First Year of the Agreement.

23.1.1 Termination for Convenience. WG may terminate this Master Services
Agreement and any Statement of Work for convenience at any time after

 

Confidential- WG/FEI Master Service Agreement-Page 41 of 54



--------------------------------------------------------------------------------

twelve (12) months from the Execution Date (for this Agreement), or twelve
(12) months after the Services Commencement Date (for any Statement of Work),
upon one hundred eighty (180) days notice to Integrated Supplier provided,
however, that (A) WG may terminate with less than one hundred eighty (180) days
notice with the recognition that Integrated Suppliers’ ability to minimize costs
may be accordingly impaired; and (B) Integrated Supplier shall stop working on
the Services immediately if so directed by WG. Integrated Supplier shall use all
reasonable efforts to minimize costs upon receipt of such notice.

23.1.2 Termination for Cause. WG may terminate this Agreement or any Statement
of Work, in whole or in part, in the event of (i) Integrated Supplier’s material
breach of its obligations or warranties or (ii) a series of breaches by
Integrated Supplier of its obligations under this Agreement that may be
immaterial if considered individually, but are material in the aggregate,
(provided that all such breaches upon which WG is basing its material breach
claim pursuant to this subsection (ii) shall have occurred within the six
(6) month period immediately preceding any notice of material breach), if such
material breach is not cured within thirty (30) days after WG notifies
Integrated Supplier of such material breach (“Cure Period”), or in the case of a
breach that cannot be cured within the Cure Period. Integrated Supplier has
either (A) failed to provide to WG an on-going plan reasonably acceptable to WG
within the Cure Period, or (B) failed to implement such plan to cure such breach
within thirty (30) days after the end of the Cure Period. Notwithstanding the
foregoing, WG may terminate this Agreement or any Statement of Work, in whole or
in part, for cause in the event of Integrated Supplier’s breach of its
obligations or warranties in Sections 15.1 or 16.1, if such breach is not cured
within fifteen (15) days after WG notifies Integrated Supplier of such breach
(“Accelerated Cure Period”), or in the case of a breach that can be cured but
not within the Accelerated Cure Period, if Integrated Supplier has either
(x) failed to provide WG an on-going plan reasonably acceptable to WG within the
Accelerated Cure Period, or (y) failed to implement such plan to cure such
breach within fifteen (15) days after the end of the Accelerated Cure Period,
provided, in either case, that WG discusses the breach with Integrated Supplier
prior to exercising the foregoing right to terminate. The express acknowledgment
in this Article 23 that certain events constitute grounds for WG to terminate
for cause does not imply that other events (including, for example missing a
particular number of Service Levels different from that set forth in Exhibit C)
cannot constitute a material breach of this Agreement or cannot therefore
constitute grounds for WG to terminate for cause under other sections of this
Agreement.

(i) Termination for Inability to Render an Unqualified Opinion.

WG may terminate this Agreement if Integrated Supplier’s acts or omissions in
breach of its obligations under this Agreement is the proximate cause of WG’s
external auditors being unable to render an unqualified opinion if such breach
is not cured by the earlier of (i) the issuance of such qualified opinion, or
(ii) thirty (30) days after WG so notifies Integrated Supplier of such breach
(provided that all such breaches upon which WG is basing its breach claim

 

Confidential- WG/FEI Master Service Agreement-Page 42 of 54



--------------------------------------------------------------------------------

pursuant to this Section 23.1.2(i) shall have occurred within the six (6) month
period immediately preceding any notice of such breach).

(ii) Termination for Breach that Results in Restatement of WG’s Published
Financial Statements.

WG may terminate this Agreement if Integrated Supplier action in breach of its
obligations under the Agreement is the proximate cause of WG having to issue a
restatement of WG’s published financial statements, if such breach is not cured
by the earlier of (i) the issuance of such restatement, or (ii) thirty (30) days
after WG so notifies Integrated Supplier of such breach and the date of such
restatement (provided that all such breaches upon which WG is basing its breach
claim pursuant to this Section 23.1.2(ii) shall have occurred within the six
(6) month period immediately preceding any notice of such breach).

(iii) Termination for Material Weakness.

(A) If (1) the Integrated Supplier proximately causes a Significant Deficiency
(whether something is a Significant Deficiency to be reasonably determined by
WG) with respect to a control issue with respect to the Services that is a
responsibility of Integrated Supplier under this Agreement, (2) such Significant
Deficiency was reported to WG’s Audit Committee in a reporting period, (3) such
Significant Deficiency was not a Material Weakness (as determined by WG) during
such reporting period, (4) such Significant Deficiency was not cured before the
next reporting period, and (5) such Significant Deficiency is deemed to be a
Material Weakness (as determined by WG) in the next or any future reporting
period and WG reports to its Audit Committee and files with the Securities and
Exchange Commission (SEC) that it has a Material Weakness. WG may terminate this
Agreement for cause upon thirty (30) days notice, with no further opportunity to
cure.

(B) If the Integrated Supplier proximately causes a Material Weakness (whether
something is a Material Weakness to be reasonably determined by WG) with respect
to a control issue with respect to the Services that is a responsibility of
Integrated Supplier under this Agreement and such Material Weakness does not
arise in accordance with subsection (A) above. WG and the Integrated Supplier
will agree on a reasonable remediation plan, including a timeline, to cure such
Material Weakness. If the Integrated Supplier does not cure the Material
Weakness within the time agreed to by the Parties and WG reports to its Audit
Committee and files with the SEC that it has a Material Weakness. WG may
terminate this Agreement for cause upon thirty (30) days notice, with no further
opportunity to cure.

(iv) Termination for Failure to Complete Transition Plan.

WG may terminate this Agreement if Integrated Supplier fails to meet a
Transition Critical Milestone by one hundred and eighty (180) days (excluding

 

Confidential- WG/FEI Master Service Agreement-Page 43 of 54



--------------------------------------------------------------------------------

WG Holidays) after the Commencement Due Date for such Transition Critical
Milestone.

23.1.3 Change of Control of Integrated Supplier. In the event of a Change of
Control of Integrated Supplier, including a spin off or an initial public
offering of Integrated Supplier business entity used to provide the Services
such that Integrated Supplier no longer retains control over that business
entity but excluding a Change of Control between entities within Integrated
Supplier’s corporate structure, WG shall have the right to terminate this
Agreement or any Statement of Work upon at least thirty (30) days written
notice.

23.1.4 Services to Former Affiliates; Termination for Change of Control of WG.
If a WG entity is divested by WG, WG shall elect either (A) to terminate that
part of the Products and Services that was provided to the divested entity
pursuant to the termination provisions or (B) to require Integrated Supplier to
continue to provide Services to the divested entity on the same terms and to the
same standards that such services were previously provided, for up to six
(6) months after divestiture, the cost of such Services to be underwritten by WG
or to be paid directly by the divested entity.

(i) In the event that WG or any portion of the business or operations thereof
becomes a Former Affiliate, Integrated Supplier shall, at WG’s option, provide
such Former Affiliate: (A) up to six (6) months of the Termination Assistance
Services set forth in each applicable Statement of Work with respect to the
Products and Services such Former Affiliate was receiving from Integrated
Supplier prior to such Change in Control, commencing as soon as reasonably
practical after the date that such portion of the business or operations becomes
a Former Affiliate, and (B) continued Services until such Former Affiliate, in
the reasonable opinion of WG, is able to procure products and services similar
to the Products and Services from a third party or obtain such products and
services itself, or until six (6) months after the date that such portion of the
business or operations has become a Former Affiliate, whichever is earlier (but
in no event longer than the Term under which such Former Affiliate was receiving
Services). To the extent the applicable charging methodology or resource
baseline includes the resources necessary to provide such Termination Assistance
Services and continued Products and Services, such Termination Assistance
Services and continued Products and Services shall be provided to such Former
Affiliate in accordance with such charging methodology or resource baseline.

23.1.5 Termination for Force Majeure. WG may terminate this Agreement, the
applicable Statement of Work, or any affected Service if Integrated Supplier is
unable to perform the Services in any material respect for more than ten
(10) consecutive days, or for more than thirty (30) days in any calendar
quarter, as a result of a Force Majeure Event; provided, however, that WG will
only terminate any Service affected by such Force Majeure Event. This
Section 23.1.5 shall not apply to the extent

 

Confidential- WG/FEI Master Service Agreement-Page 44 of 54



--------------------------------------------------------------------------------

that Integrated Supplier is able to perform the Services in accordance with this
Agreement but WG is unable to receive such Services.

23.1.6 Cross-Termination. In the event either Party is entitled to terminate a
Statement of Work under this Agreement, that Party shall also have the right,
but not the obligation, to terminate (i) any other Statement of Work then in
existence, and (ii) this Agreement.

23.1.7 Partial Termination. If the Services are terminated in part, or if less
than all Statements of Work are terminated. Integrated Supplier shall continue
to provide the remaining Services pursuant to the terms of this Agreement,
provided that (i) the Parties shall agree to an equitable adjustment in Charges
pursuant to Change Request Procedures set forth in Appendix 7, and (ii) the
Parties may set forth, in the applicable Statements of Work, any Services
dependencies such that termination of a specified Service or Statement of Work
requires cross-termination of another Service or Statement of Work.

23.1.8 Extension of Termination Effective Date WG may extend the effective date
of termination of the Services or any Statement of Work two times, at WG’s sole
discretion, provided that WG gives notice to Integrated Supplier ninety
(90) days notice prior to the termination of the Services and the total duration
of such extension(s) shall not exceed three hundred and sixty-five (365) days
following the original effective date of termination. Any such extension shall
be counted as part of the period specified in Section 5.1 and Section 5.2 during
which Integrated Supplier shall continue to provide Services for fees specified
in this Agreement.

23.2 Termination by Integrated Supplier in the First Year of the Agreement.

23.2.1 Termination for WG’s Failure to Pay. Integrated Supplier may terminate
this Agreement and any Statement of Work if (i) WG fails to pay Integrated
Supplier undisputed invoiced amounts due and payable under such Statement of
Work for ten (10) days after such amounts become due and payable, provided that
WG fails to pay such undisputed invoiced amounts or provide evidence of a
Dispute relating to such undisputed invoiced amounts, in each case for thirty
(30) days after WG’s receipt of Integrated Supplier’s written notice of such
failure, or (ii) WG fails to deposit disputed amounts in escrow as required in
Section 7.6 or withholds disputed charges in excess of the Maximum Withholding
Amount for thirty (30) days after WG’s receipt of Integrated Supplier’s written
notice of such failure or withholding in excess of the Maximum Withholding
Amount, or (iii) Integrated Supplier has exhausted the Dispute Resolution
Process set forth in Article 21, or such failure or withholding is not cured
within sixty (60) days from Integrated Supplier’s written notice, whichever
occurs first. Except as expressly set forth in this Section 23.2.1, WG’s failure
to perform any of WG’s obligations under this Agreement shall not be grounds for
termination of this Agreement or any Statement of Work by Integrated Supplier
but Integrated Supplier shall not be prohibited from seeking any other remedies
(other than suspension of Integrated Supplier’s performance) it may have against
WG under this Agreement or applicable Law to cure any other material

 

Confidential- WG/FEI Master Service Agreement-Page 45 of 54



--------------------------------------------------------------------------------

breach within ten (10) days of receipt of written notice, or (iv) fails to pay
undisputed invoices in a timely manner for three (3) periods in six (6) months.

23.3 Termination for Bankruptcy. Either Party may terminate this Agreement at
any time during the Agreement within thirty (30) days after receiving or has
notice of the other Party’s: (i) filing for bankruptcy; (ii) being declared
insolvent by a Federal Bankruptcy Court; (iii) being the subject of any
proceedings related to its liquidation, insolvency or the appointment of a
receiver or similar officer for it, which proceedings have not been dismissed
within ninety (90) days after their commencement; or, (iv) making an assignment
for the benefit of all or substantially all of its creditors.

In the event that Integrated Supplier declares or files for insolvency, WG may
(i) subject to Section 26.17, hire those employees of Integrated Supplier and
Integrated Supplier’s Affiliates who were substantially dedicated to providing
the Services who wish to be hired, (ii) take assignment of contracts and
licenses used and entered into exclusively to provide the Services, and
Integrated Supplier shall use best effort efforts so (A) that such contracts are
assigned to WG. or (B) that WG can otherwise obtain the rights under such
contracts on substantially similar terms directly from the third party to such
contract, and (iii) acquire assets used by Integrated Supplier exclusively to
provide the Services at a price to be agreed upon by the Parties, plus
applicable Taxes.

23.4 Termination One Year After Successful Transition. Either Party may
terminate this Master Services Agreement and any Statement of Work at any time
after twelve (12) months after the Services Commencement Date upon one hundred
eighty (180) days notice to the other Party provided, however, that (A) WG may
terminate with less than one hundred eighty (180) days notice with the
recognition that Integrated Suppliers” ability to minimize costs may be
accordingly impaired: and (B) Integrated Supplier shall stop working on the
Services immediately if so directed by WG. Integrated Supplier shall use best
effort efforts to minimize costs upon receipt of such notice. This one hundred
eighty days (180) day period of time may be extended as necessary and mutually
agreed.

23.5 Effect of Termination. Any termination for material breach shall not
prohibit either party from seeking any other remedies it may have under this
Agreement or applicable law. Any termination shall not, however, relieve: (i) WG
of its obligation to pay any undisputed charges incurred under this Agreement
prior to such termination (with such payment to be the pro rata portion of the
relevant fixed fee for corresponding work completed if the Services under this
Agreement or any applicable Statement of Work are rendered by Integrated
Supplier on a fixed fee basis): (ii) program related inventory as set forth in
the Risk of Ownership provision herein

In the event of any termination by Integrated Supplier, Integrated Supplier may
reclaim the goods upon demand made within ten (10) days after the receipt, as
set forth in the Risk of Ownership provision, herein In addition if it becomes
necessary to incur any expense for collection of any undisputed overdue account,
reasonable collection charges, including reasonable attorney’s fees, may be
added to the balance due.

 

Confidential- WG/FEI Master Service Agreement-Page 46 of 54



--------------------------------------------------------------------------------

23.6 Termination/Expiration Assistance. In the event of the expiration or WG’s
notice to Integrated Supplier of the termination of a Statement of Work or this
Agreement for any reason. Integrated Supplier shall, upon WG’s request, provide
the Termination Assistance Services. Without limiting the foregoing. Integrated
Supplier shall agree to (i) provide the specific Termination Assistance Services
set forth in the applicable Statement of Work, provided that if Integrated
Supplier terminates this Agreement pursuant to Section 23.4, WG shall pay for
such Termination Assistance Services in advance in accordance with Section 23.5.

23.7 Equitable Remedies. Subject to Section 23.5 above, Integrated Supplier
acknowledges that, in the event Integrated Supplier breaches, or attempts or
threatens to breach, its obligation to provide WG assistance in accordance with
Section 23.6, then notwithstanding the Dispute Resolution Process set forth in
Article 21, WG shall be entitled to seek an injunction, specific performance, or
other equitable relief in any court of competent jurisdiction.

23.8 Hiring Integrated Supplier’s Employees. Upon expiration or termination of a
Statement of Work or this Agreement for any reason other than the insolvency set
forth above, WG shall not hire Integrated Supplier employees without the prior
written consent of Integrated Supplier. Such consent shall not be unreasonably
withheld.

24. Equal Opportunity / Affirmative Action.

WG is an equal employment opportunity employer and is a federal contractor.
Integrated Supplier agrees, to the extent applicable, to comply with Executive
Order 11246, Section 503 of the Rehabilitation Act of 1973, as amended, the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as amended, and the
implementing regulations for each found at 41 CFR Part 60, as well as
Section 202 of Executive Order No. 11246 of September 24, 1965. Incorporated
into this Agreement, as applicable, are the Equal Opportunity clauses found at
41 CFR § 60-1.4(a). 60-250.5(a), 60-741.5(a), and 60-300.5(a), and Contractor
will likewise incorporate the clauses into all applicable subcontracts as
required by 41 CFR § 60-1.4(d).

Integrated Supplier will not discriminate against any employee or applicant for
employment because of race, color, religion, sex, or national origin. Integrated
Supplier will take affirmative action to ensure that applicants are employed and
that employees are treated during employment, without regard to their race,
color, religion, sex or national origin. Such action shall include, but not be
limited to the following: employment, upgrading, demotion, or transfer;
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship. Integrated Supplier agrees to post in conspicuous places,
available to employees and applicants for employment, notices to be provided by
the contracting officer setting forth the provisions of this nondiscrimination
clause.

Integrated Supplier will furnish all information and reports required by
Executive Order No. 11246 of September 24, 1965, and by the rules, regulations,
and orders of the Secretary of Labor, or pursuant thereto, and will permit
access to his books, records, and accounts by the contracting agency and the
Secretary of Labor for purposes of investigation to ascertain compliance with
such rules, regulations, and orders.

 

Confidential- WG/FEI Master Service Agreement-Page 47 of 54



--------------------------------------------------------------------------------

In the event of Integrated Supplier’s noncompliance with this provision, the
Agreement may be cancelled, terminated, or suspended in whole or in part and the
Integrated Supplier may be declared ineligible for further Government contracts,
and such other sanctions may be imposed and remedies invoked as provided in
Executive Order No. 11246 of September 24, 1965, or by rule, regulation, or
order of the Secretary of Labor, or as otherwise provided by law.

25. Supplier Diversity.

It is the policy of WG that woman, minority, and service disabled veteran owned
business enterprises shall have the maximum practicable opportunity to
participate in the performance of contracts. Integrated Supplier shall agree to
use its best effort to carry out this policy in the award of subcontracts to the
fullest extent consistent with the efficient performance of this contract.

WG maintains a subcontracting program for the purpose of encouraging its prime
Integrated Suppliers to utilize minority, women and service disabled business
enterprise Subcontractors. The subcontracting program may be applied to the
procurement of products manufactured for general consumption, such as paper,
pens, and the like.

On an annual basis, Integrated Supplier shall submit to WG plans that include
goals for the utilization of diverse suppliers as Subcontractors. Integrated
Supplier shall report spend with diverse suppliers on a quarterly basis. The
report should include the vendor, the dollar amount of spend, and whether the
sub-contractor is a woman, minority, and/or a service disabled veteran owned
business enterprise.

26. General

26.1 Entire Agreement. This Agreement and any other agreements the forms of
which are attached hereto and when executed by the Parties constitute the entire
agreement, between the Parties with respect to their subject matter and shall
not be modified or rescinded except by a writing signed by WG and Integrated
Supplier. The Appendices and all Statements of Work (and the Exhibits thereto)
are incorporated herein by this reference. Except as set forth in Section 2.3,
the provisions of this Agreement and any other agreements the forms of which are
attached hereto and when executed by the Parties supersede all contemporaneous
oral agreements and all prior oral and written quotations, communications,
agreements, understandings of the Parties, and written or oral representations
of either Party with respect to the subject matter of this Agreement, including
any letter of intent or memorandum of understanding executed by the Parties with
respect to the Services; provided, however, that with respect to the
confidentiality agreement signed by the Parties on October 12, 2010, the Parties
agree that any Confidential Information exchanged pursuant to such
confidentiality agreement will be subject to the terms of Article 15 of this
Agreement. There are no representations, understandings or agreements relating
to this Agreement that are not fully expressed in this Agreement and each of the
Parties acknowledges that it has not relied on any representation, promise,
understanding or warranty (other than as fully expressed in this Agreement) in
entering into this Agreement.

26.2 Assignment. Neither party shall assign this Agreement without prior written
consent of the other which shall not be unreasonably withheld, unless to a
parent, subsidiary or

 

Confidential- WG/FEI Master Service Agreement-Page 48 of 54



--------------------------------------------------------------------------------

affiliate with similar performance and creditworthiness characteristics.
Assignment shall not relieve a party of its obligations under this Agreement

26.3 Notices. Any notice required or permitted to be given under this Agreement
shall, except as otherwise provided in an Appendix or Statement of Work, be
given in writing and shall be effective from the date sent by registered or
certified mail, by hand, facsimile or overnight courier to the addresses set
forth below.

 

To Integrated Supplier:    Ferguson Enterprises, Inc.    2945 Crescentville Road
   West Chester, OH 45069    Phone: +1 513-672-8751    Fax: +1 513-552-8070   
Attn: Andy Norkey    With Copy to:    12500 Jefferson Ave    Newport News, VA
23602    Attn: Office of the General Council To WG:    Washington Gas Light
Company    6801 Industrial Road    Springfield, VA 22151    Telephone: +1
703-750-4309    Fax: +1 703-750-5152    Attn: David Kenahan

Either Party may change the address set forth in this Section at any time by
giving prior written notice to the other Party as provided above.
Notwithstanding the foregoing, operational notifications will be addressed to
the Parties’ respective Responsible Executives.

26.4 Third Party Notice. If either Party receives a notice of infringement,
request for disclosure, subpoena, or other inquiry with respect to any matter
relating to this Agreement, such Party shall promptly notify the other Party. To
the extent any such request relates to the other Party’s Confidential
Information. Section 15.3 shall control. Neither Party shall respond to such
notices, requests, subpoenas, or inquiries, without first so notifying the other
Party pursuant to this Section 26.4 unless such notice would be otherwise
prohibited by Law.

26.5 Expenses. Except as otherwise expressly provided by this Agreement, each
Party shall pay all fees and expenses incurred by such Party in connection with
the negotiation and execution of, and performance under, this Agreement.

26.6 Relationship of the Parties. Integrated Supplier shall perform the Services
as an independent contractor. Nothing in this Agreement or in the performance of
the Services by Integrated Supplier shall be construed to create: (i) a
partnership, joint venture or other joint business arrangement between WG and
Integrated Supplier; (ii) any fiduciary duty owed by one Party to the other
Party or any of its Affiliates (unless otherwise contemplated by a Statement of

 

Confidential- WG/FEI Master Service Agreement-Page 49 of 54



--------------------------------------------------------------------------------

Work); (iii) a relationship of employer and employee between the Parties; or
(iv) any basis for any employee of a Party to claim that he or she is an
employee of the other Party. Integrated Supplier and WG are not joint employers,
a single employer, associated employers or related employers for any purpose
under this Agreement. Except as expressly permitted by this Agreement, neither
Party shall have the authority to commit the other Party contractually or
otherwise to any obligations to third parties.

26.7 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, the remaining provisions of this Agreement shall not
be affected thereby and shall be binding upon WG and Integrated Supplier and
shall be enforceable and such provision shall be reformed to the extent
necessary to render such provision valid and enforceable and to reflect the
intent of the Parties to the maximum extent possible under applicable Law.

26.8 Consents and Approval. Except as and to the extent otherwise expressly
provided in such approval or consent, an approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement. Whenever this Agreement requires or
contemplates any action, permission, consent or approval, each Party will act
reasonably and in good faith and will not unreasonably withhold or delay such
action, permission, consent or approval, unless this Agreement expressly
establishes some other standard, such as exercise of a Party’s sole discretion,
or the right to withhold any of the foregoing for any reason or no reason.

26.9 Waiver of Default. The failure by either WG or Integrated Supplier to
insist upon strict performance of any of the provisions contained in this
Agreement shall not constitute a waiver of its rights, at law or in equity, or a
waiver of any other provisions or subsequent default by the other Party in the
performance or compliance with any of the terms and conditions set forth in this
Agreement. No waiver of any of the provisions of this Agreement or any Statement
of Work will be effective unless it is expressly stated to be a waiver and
communicated to the other Party in writing.

26.10 Remedies Cumulative. Unless expressly stated otherwise in this Agreement,
all remedies provided for in this Agreement will be cumulative and in addition
to. and not in lieu of. any other remedies available to either Party at law, in
equity or otherwise.

26.11 Survival of License in Bankruptcy. All licenses granted to WG under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Paragraph 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Paragraph 101(35A) of the U.S.
Bankruptcy Code. The Parties agree that WG. as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code, or similar laws of other
jurisdictions.

26.12 Survival of Obligations. The obligations of the Parties under this
Agreement that the Parties have expressly agreed shall survive termination or
expiration of this Agreement or a Statement of Work or that, by their nature,
would continue beyond the expiration or termination of this Agreement or a
Statement of Work, shall survive the expiration or termination of this Agreement
or a Statement of Work for any reason. Without limiting the

 

Confidential- WG/FEI Master Service Agreement-Page 50 of 54



--------------------------------------------------------------------------------

generality of the foregoing, the Parties intend that the following Sections
survive expiration or termination of this Agreement or a Statement of Work: 1,
2.3, 6, 7, 12.4.3, 15, 16. 17.2, 17.4, 17.5, 19, 20.1, 21.3, 21.4, 21.5, 23,
26.11 and 26.12, in addition to the following Appendices: 6 and 7. Upon the
expiration or termination of the applicable Statement of Work, any monies,
penalties or other charges due and owing either Party shall be paid by the other
Party within thirty (30) days of the effective date of such termination or
expiration.

26.13 Media Releases. Integrated Supplier may not use WG’s name in its client
list or any other form of advertising including on its website without first
obtaining written permission from WG, and provided that Integrated Supplier
includes such protective legends and/or nomenclature as may be necessary to
protect WG’s rights in and to its names and any service marks or copyrighted
materials. All media releases, public announcements and public disclosures by
either Party relating to this Agreement or the subject matter of this Agreement,
including internal and external promotional or marketing materials (but not
including announcements intended solely for internal distribution or to meet
legal or regulatory requirements beyond the reasonable control of the disclosing
Party) shall be coordinated with and approved in writing by the other Party
prior to release.

26.14 Third Party Beneficiaries. Except for the WG Indemnified Parties and
Integrated Supplier Indemnified Parties to the extent provided in Article 19,
this Agreement shall not be deemed to create any obligations of a Party to any
such third party or create any rights in third parties, including employees,
suppliers, or customers of a Party. No provision of this Agreement shall create
any third party beneficiary rights in any employee or former employee (including
any beneficiary or dependent thereof) of WG in respect of rights to continued
employment of benefits of any kind.

26.15 Compliance with Export/Import Control Laws. The Parties expressly
acknowledge their obligation to comply with all applicable Laws relating to
their respective businesses, facilities, and the provision of services to third
parties, regarding (i) export from any-country of Export/Import Items,
(ii) import into any country of any Export/Import Items, (iii) use in any
country of any Export/Import Items and (iv) re-export from any country of any
Export/Import Items, as such Laws may be modified from time to time, in
connection with this Agreement. In their respective performance of the
activities contemplated under this Agreement, neither Party shall directly or
indirectly export (or re-export) any Export/Import Items, or permit the shipment
of same: (x) into any country to which the United Stales has embargoed goods;
(y) to anyone on the U.S. Treasury Department’s List of Specially Designated
Nationals. List of Specially Designated Terrorists or List of Specially
Designated Narcotics Traffickers, or the U.S. Commerce Department’s Denied
Parties List; or (z) to any country or destination for which the United States
government or a United States governmental agency requires an export license or
other approval for export without first having obtained such license or other
approval. Each Party acknowledges export control or economic sanctions programs
may include U.S. export control laws such as the Export Administration
Regulations and the International Traffic in Arms Regulations, and U.S. economic
sanctions programs that are or may be maintained by the U.S. Government,
including sanctions currently imposed against Belarus, Burma (Myanmar), Cuba.
Iran, Ivory Coast, Liberia, North Korea. Sudan, Syria and Zimbabwe, as well as
Specially Designated Nationals and Blocked Persons programs. The Parties will
review the impact of obtaining approvals, consents, licenses and/or permits
required for the export or import of any

 

Confidential- WG/FEI Master Service Agreement-Page 51 of 54



--------------------------------------------------------------------------------

Export/Import Items under this Agreement on Integrated Supplier’s ability to
provide the Services. Prior to providing Integrated Supplier any goods,
software, services and/or technical data subject to export controls controlled
at a level other than EAR99/AT, WG shall provide written notice to Integrated
Supplier specifying the nature of the controls and any relevant export control
classification numbers. Each Party shall cooperate with the other and shall
provide to the other promptly upon request any end-user certificates and other
documents and technical information concerning any Export/Import Items as the
other Party may require to obtain such approvals, consents, licenses and/or
permits.

26.16 Compliance with Foreign Corrupt Practices Act. Neither Party nor any of
its directors, officers, employees or owners will make any payment (including
any offer to pay, promise to pay or gift of money or anything else of value) in
connection with this Agreement or any Services provided pursuant to this
Agreement to:

(i) any government official, any political party or official of a political
party, or any candidate for political office (in any country); or

(ii) any other person, while knowing, having reason to know or having credible
information suggesting in any way that all or a portion of such money or thing
of value will be offered, given or promised, directly or indirectly, to any
government official, to any political party, or official thereof or to any
candidate for political office (in any country), where the purpose of the
payment was or is to influence or induce any government official, political
party, official of a political party or candidate for political office: (A) to
take any act or make any decision in that person’s official capacity; (B) to
fail to take an act in violation of that person’s official duty; (C) affect or
influence any act or decision by a government; or (D) take or fail to take any
other action that would violate the laws or regulations of the United States of
America or any other country in order to assist a Party, or any of a Party’s
directors, officers, employees or owners, in obtaining or retaining business for
or with, or directing business to, any person. Integrated Supplier represents
and warrants that none of the members of its board of directors, or any of its
senior management that are directly involved with this Agreement, is a
government official, an official of a political party, or a candidate for
political office, in any country outside of the United States, except as has
been disclosed in writing to WG. Integrated Supplier represents that it has a
program in place to monitor its compliance with the Foreign Corrupt Practices
Act and to determine whether any of its directors, officers, employees or owners
may be subject thereto. The term “government official” means any officer or
employee of a government or a department, agency, or instrumentality thereof, or
any such person acting in an official capacity for or on behalf of such
government or department, agency, or instrumentality, in any country.

26.17 Solicitation. During the Term, and for a period of one (1) year following
the expiration or termination of a Statement of Work, neither Party shall
solicit any officer or employee of the other Party or its Affiliates having
performed under or in connection with such Statement of Work, without the prior
written consent of the other Party. General advertisements

 

Confidential- WG/FEI Master Service Agreement-Page 52 of 54



--------------------------------------------------------------------------------

or publication of employment opportunities by a Party that are not targeted at
employees or officers of the other Party shall not be deemed to violate a
Party’s non-solicitation obligations.

26.18 Further Assurances. Each of the Parties agrees that from time to time, at
the request of the other Party and without further consideration, it shall
execute and deliver such other documents and take such other actions as the
other Party may reasonably request to consummate more effectively the
transactions contemplated by this Agreement

26.19 Calculation of Days. Unless otherwise noted in this Agreement, “days”
refers to calendar days.

26.20 Headings and Appendices; Construction. The table of contents of this
Agreement and the headings used for the Articles and Sections in this Agreement
are for convenience and reference purposes only and shall in no way affect the
meaning or interpretation of this Agreement. The terms “Section,” “Paragraph,”
“Clause,” “Article” and “Provision” refer to sections in this Agreement, and its
Appendices. Exhibits, Schedules, Attachments and Annexes, respectively. The
Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall,” and vice versa.

26.21 Counterparts. This Agreement may be executed in several counterparts, all
of which taken together shall constitute one single agreement between the
Parties.

 

Confidential- WG/FEI Master Service Agreement-Page 53 of 54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto, by its duly authorized
representative, has caused this Agreement to be executed as of the Execution
Date.

 

WASHINGTON GAS LIGHT COMPANY    

FERGUSON ENTERPRISES, INC.

By:  

LOGO [g258211ex10_1pg067a.jpg]

    By:  

LOGO [g258211ex10_1pg067b.jpg]

Printed Name:  

LOGO [g258211ex10_1pg067c.jpg]

    Printed Name:  

LOGO [g258211ex10_1pg067d.jpg]

Title:  

CHAIRMAN / CEO

    Title:  

GENERAL MANAGER

 

Confidential-WG/FEI Master Services Agreement

54